Exhibit 10.1

 
J. C. PENNEY CORPORATION, INC.


MIRROR SAVINGS PLAN






AMENDED AND RESTATED, EFFECTIVE DECEMBER 31, 2007















 
J. C. PENNEY CORPORATION, INC.


MIRROR SAVINGS PLAN


Amended and Restated Effective
At 11:59 p.m. on December 31, 2007




INTRODUCTION




The J. C. Penney Corporation, Inc. Mirror Savings Plans I and II were adopted
effective January 1, 1999 as part of a program to redesign the Company's
qualified and non-qualified savings plans to optimize the retirement savings
opportunities for Associates.




Effective December 31, 2006, the J.C. Penney Corporation Inc. Mirror Savings
Plan I and III were closed to new deferrals and new participants. Effective on
January 1, 2007, the J.C. Penney Corporation, Inc. amended and restated Mirror
Savings Plan II and renames the plan the J.C. Penney Corporation, Inc. Mirror
Savings Plan. As of the December 31, 2007, Mirror Savings Plans I and III are
merged into the Mirror Savings Plan and the Mirror Savings Plan is the surviving
plan.


The Plans are maintained by the Company on an unfunded basis primarily for the
purpose of providing deferred compensation to a select group of management or
highly compensated employees.


The provisions of the Plan as amended and restated herein will apply to the
entire benefit of each Participant who is an Associate on or after the above
effective date and each Participant who had a Separation from Service prior to
the above effective date and had not commenced receiving benefit payments under
the Plan as of the effective date. For all other Participants who have commenced
receiving benefits under the Plan as of the above effective date, the provisions
of the Plan as in effect at the time each such Participant commenced receiving
benefits will continue to be applicable. Set forth in Appendix B for reference
only is a copy of the Plan as in effect on October 3, 2004, and amendments to
that Plan adopted after that date. Unless otherwise indicated, no provision of
the Plan as amended and restated shall amend any provision of the Plan in
Appendix B.


Words and phrases with initial capital letters used throughout the Plan are
defined in Article One.







J. C. PENNEY CORPORATION, INC.
MIRROR SAVINGS PLAN


TABLE OF CONTENTS
 


TABLE OF CONTENTS

 Article      Page        
ARTICLE ONE
 
DEFINITIONS............................................................................................
1        
ARTICLE TWO
ELIGIBILITY AND
PARTICIPATION..................................................... 5        
2.01
  Eligibility Determined for Each Plan
Year.............................................. 5
2.02
 
Eligible
Associate.....................................................................................
5
2.03
 
Participation...............................................................................................
5
2.04
  Election to
Defer........................................................................................
6
2.05
  Deferral
Amounts.......................................................................................
7
2.06
  Investment
Elections................................................................................
8
 
     
ARTICLE THREE
 
BENEFITS..............................................................................................
9 
 
     
3.01
  Establishment of
Accounts.......................................................................
9
 3.02
Personal
Accounts....................................................................................
9
3.03
  Company
Accounts...................................................................................
9
3.04
  Mirror Company Matching
Contribution.................................................. 10
3.05
  Mirror Retirement Account
Contribution.................................................. 10
3.06
  Mirror Discretionary
Contribution............................................................. 11    
   
ARTICLE FOUR
 
TRANSFERS...........................................................................................
13
 
     
4.01
  Personal
Accounts....................................................................................
13
4.02
  Company
Accounts...................................................................................
13        
ARTICLE FIVE
 
VESTING.................................................................................................
14        
5.01
  Personal
Accounts....................................................................................
14
5.02
 
Company
Accounts...................................................................................
14
5.03
 
Forfeitures..................................................................................................
15        
ARTICLE SIX
TYPE OF
PLAN.........................................................................................
16        
6.01
  Top Hat
Plan..............................................................................................
16
6.02
  No
Funding................................................................................................
16        
ARTICLE SEVEN
DISTRIBUTIONS........................................................................................
17
       
7.01
   Normal Form of
Payment........................................................................
17

 
 
 
 
 7.02
 
Payment
Event............................................................................................
17
 7.03
  Payment Commencement
Date................................................................ 17
 7.04
  Delayed for Specific
Employees............................................................... 17
7.05
 
Death............................................................................................................
18
 7.06
  Subsequent Changes in Time and Form of Benefit................................
18
 7.07
  Distribution for an Unforseeable
Emergency........................................... 18
 7.08
  Fund-Specific Installments or Unforseeable Emergency Distributions. 19 
 7.09
  Form of
Payments.......................................................................................
19 
 7.10
  Change in
Control.......................................................................................
19
 7.11
  Reemployed
Participants.......................................................................... 
20 
 7.12
  Prohibition on Acceleration of
Payment..................................................  20
7.13
 
Limited
Cashouts.......................................................................................
20        
ARTICLE EIGHT
  AMENDMENT AND
TERMINATION......................................................... 22        
 8.01
  Plan
Amendment.........................................................................................
22
 8.02
  Plan
Termination.........................................................................................
22        
ARTICLE NINE
 
MISCELLANEOUS.....................................................................................
23        
 9.01
  Plan
Administration.....................................................................................
23
9.02
  Plan
Expenses............................................................................................
23
 9.03
 
Effect on Other
Benefits.............................................................................
23
 9.04
  No Guarantee of
Employment................................................................... 24
 9.05
  Disclaimer of
Liability.................................................................................
24
 9.06
 
Severability..................................................................................................
24
 9.07
 
Successors..................................................................................................
24
 9.08
  Governing
Law............................................................................................
24
 9.09
 
Construction.................................................................................................
25
 9.10
 
Taxes............................................................................................................
25
 9.11
 
Non-Assignability........................................................................................
25
 9.12
  Claims
Procedure.......................................................................................
25        
Exhibit A
  Examples of Calculations for the Company Matching Contribution          
Appendix A
  Document History          
 Appendix B
  Prior Mirror Savings Plan document  

 
 

 
ARTICLE ONE


DEFINITIONS


As used herein, the following words and phrases have the following respective
meanings unless the context clearly indicates otherwise.


 Active Participant: A Participant who defers part of his or her Compensation
for a Plan Year (or part thereof) pursuant to an election to defer.


Associate: Any person who is classified as an associate and employed by an
Employer if the relationship between the Employer and such person constitutes
the legal relationship of employer and employee.


Beneficiary: The person or persons designated by the Participant on a
beneficiary form required by the Company for this purpose to receive benefits
payable under the Plan because of the Participant's death.


Code: The Internal Revenue Code of 1986, as amended from time to time.


Company: On and after January 27, 2002, J. C. Penney Corporation, Inc., a
Delaware corporation. The term “Company” will also include any successor
employer, if the successor employer expressly agrees in writing as of the
effective date of succession to continue the Plan.


Company Account: A phantom account established in accordance with Article Three
to which Mirror Company Matching, Mirror Retirement Account and Mirror
Discretionary contributions plus earnings are credited.


Compensation: The same meaning as the term “Compensation” is defined in the
Savings Plan.


For all purposes under the Plan, a Participant’s “Compensation” shall exclude
any awards (cash or otherwise) under the J.C. Penney Company, Inc. 2005 Equity
Compensation Plan.


For purposes of applying a Participant’s election to defer, a Participant’s
Compensation for a Plan Year shall: (i) include any cash incentive payments
under the Management Incentive Compensation Program related to services
performed during such year by the Associate (and exclude any such payments in
the current Plan Year related to a prior Plan Year’s services), and (ii) include
amounts deferred by the Active Participant pursuant to Section 2.05 of the Plan.
 

Compensation for a Plan Year shall be determined without regard to the
limitations on annual compensation under Section 401(a)(17) of the Code and
without regard to deferrals to this Plan.


An Associate who is in the service of the armed forces of the United States
during any period in which his or her reemployment rights are guaranteed by law
will be considered to have received the same rate of Compensation during his or
her absence that he or she was receiving immediately prior to his or her
absence, provided he or she returns to employment with an Employer within the
time such rights are guaranteed by law.
 
Controlled Group: The Company and all other corporations, trades, and
businesses, the employees of which, together with employees of the Company, are
required by the first sentence of subsection (b), by subsection (c), by
subsection (m), or by subsection (o) of Code section 414 to be treated as if
they were employed by a single employer. For purposes of determining if a
Separation from Service has occurred, the Controlled Group will be determined
under Code sections 414(b) and 414(c) and Treasury Regulation section 1.414(c) -
2 by using the language “at least 50 percent” instead of “at least 80 percent”
each place it appears in Code section 1563(a)(1),(2), and (3).




Eligible Associate: An Associate who has satisfied the eligibility requirements
of the Plan for a Plan Year in accordance with Section 2.02.


Employer: The Company and any subsidiary company or affiliate of the Company
that is a Participating Employer as defined in Article I of the Savings Plan.


ERISA: The Employee Retirement Security Act of 1974, as amended from time to
time.


Exchange Act: The Securities Exchange Act of 1934, as amended from time to time.


Human Resources and Compensation Committee: The Human Resources and Compensation
Committee of the Board of Directors of the Parent Company.


Human Resources Committee: The Human Resources Committee of the Company.


Mirror Company Matching Contributions: The phantom amounts deemed to be
contributed by the Company for each Plan Year as determined under Section 3.04.


Mirror Discretionary Contributions: The phantom amounts deemed to be contributed
by the Company for each Plan Year as determined under Section 3.06.


2


Mirror Investment Funds: Phantom funds established as book reserve entries in
the books and records of the Company to which a Participant's deferral amounts
under the Plan are credited based on the investment elections of
the Participant. The investment returns of such funds shall be assumed to match
the returns of the same investment funds available to participants under the
Savings Plan. No phantom fund shall be established in this Plan for any self
directed brokerage account in the Savings Plan.


Mirror Retirement Account Contributions: The phantom amounts deemed to be
contributed by the Company for each Plan Year as determined under Section 3.05.


Parent Company: J. C. Penney Company, Inc., a Delaware corporation, and any
successor corporation.


Participant: An Eligible Associate who participates in the Plan in accordance
with Article Two, and who has not yet received a distribution of the entire
amount of his or her vested benefits under the Plan.


Payment Commencement Date: The date upon which payment of a Particpant’s
benefits is scheduled to begin as determined under Section 7.03.


Payment Event: The event set forth in Section 7.02 upon which a Participant’s
 benefits may be paid.


Personal Account: A phantom account established in accordance with Article Three
to which a Participant's deferral amounts plus earnings are credited.


Plan: The J.C. Penney Corporation Inc. Mirror Savings Plan, as amended from time
to time.


Plan Administrator: The Benefits Administration Committee.


Plan Year: Each calendar year.


Savings Plan: Prior to January 27, 2002, the J. C. Penney Company, Inc. Savings,
Profit-Sharing and Stock Ownership Plan, as amended from time to time, and on
and after January 27, 2002, the J. C. Penney Corporation, Inc. Savings,
Profit-Sharing and Stock Ownership Plan, as amended from time to time.


Separation from Service: The date an Associate dies, retires, or otherwise has a
termination of employment from the Controlled Group within the meaning of Code
section 409A and Treasury Regulation section 1.409A-1(h), or its successor,
taking into account the definition of Controlled Group for such purpose as
defined above. An Eligible Associate or Participant who transfers from one
Employer to another Employer or to another member of the Controlled Group as
defined in the preceding sentence without a break in employment shall not be
deemed to have a Separation from Service.


3


Specified Employee: A “specified employee” within the meaning of Code section
409A, as determined in accordance with the rules specified by the Board of
Directors in resolutions dated December 12, 2007.


Valuation Date: With respect to all Mirror Investment Funds, each day of a
calendar year on which the New York Stock Exchange is open.


With respect to transactions or distributions initiated by a Participant or
Beneficiary, (a) the date of receipt by the Plan Administrator of the request if
it is received prior to the close of the New York Stock Exchange, or (b) the
next trading day if the request is received after the close of the New York
Stock Exchange.


With respect to distributions not initiated by a Participant, the date the
distribution is processed.

4



ARTICLE TWO


ELIGIBILITY AND PARTICIPATION


2.01  Eligibility Determined for Each Plan Year


The eligibility of each Associate to participate in the Plan as an Active
Participant is determined for each Plan Year in accordance with Section 2.02
below. Eligibility for, or participation in, the Plan for a Plan Year does not
give an Associate the right to defer part of his or her Compensation under the
Plan for any other Plan Year.


2.02  Eligible Associate


An Associate shall be eligible to participate in the Plan as an Active
Participant for a Plan Year if the Associate for the preceding Plan Year had:


(a) Satisfied the eligibility requirements to make deferrals to the Savings
Plan; and


(b) Earnings in excess of $100,000 (as adjusted in accordance with Section
414(q)(1) of the Code) comprised as follows:



(1)  
If a current Associate, such earnings will be based on his actual Compensation
through October 31 of such year plus his or her projected earnings from November
1 through December 31 of such year determined by using his or her Base Salary
(as defined below) in effect on October 31 of such year.




(2)  
If an Associate was not an Associate in the preceding Plan Year, he or she shall
be eligible to participate in the year of hire or rehire if in addition to
meeting the requirements of Section 2.02(a) above, he or she is expected to have
projected Base Salary of at least an amount in excess of $100,000 (as adjusted
in accordance with Section 414(q)(1) of the Code) in the current Plan Year based
on his rate of Base Salary.



Base Salary shall mean the aggregate amount of the base pay rate (before any
deductions of contributions or deferrals), commissions and amounts under the
J.C. Penney Corporation, Inc. Management Incentive Compensation Program due and
payable to an Eligible Associate in the applicable Plan Year designated by his
or her Employer as the Eligible Associate's monthly pay as reflected on the
Employer's personnel records including any such amounts otherwise due and
payable with respect to which his or her election to defer applies.

5


 
2.03  Participation


An Eligible Associate for a Plan Year shall participate in the Plan for that
Plan Year as an Active Participant by making a timely election to defer in
accordance with Section 2.04 below. An Eligible Associate who fails to satisfy
the requirements of Section 2.04 below shall not be allowed to make an election
to defer and shall not be an Active Participant for the applicable Plan Year.


A Participant who is not an Active Participant for a Plan Year shall continue to
participate in the Plan in all respects except that such Participant shall not
have the right to defer part of his or her Compensation under the Plan for that
Plan Year, and shall not be entitled to a Mirror Company Matching Contribution
or a Mirror Discretionary Contribution (as determined under Sections 3.04 or
3.06, respectively) for that Plan Year. A Participant hired on or after January
1, 2007, shall be entitled to receive a Mirror Retirement Account Contribution
(as determined under 3.05) regardless of whether he or she is an Active
Participant.


2.04  Election to Defer


(a) All elections to defer for a Plan Year must be made in accordance with
Treasury Regulation section 1.409A-2(a), and its successor, and in a manner
approved by the Plan Administrator. An Eligible Associate for a Plan Year may
elect to defer a percentage (as described in Section 2.05 below) of his or her
Compensation for such Plan Year by filing an election no later than the December
31 preceding the Plan Year during which the services giving rise to the
Compensation are performed. With respect to cash incentive amounts, such
deferral election must be submitted no later than the December 31 preceding the
Plan Year during which the services giving rise to the cash incentive amounts
are performed, even though such cash incentive amounts may be payable in a Plan
Year subsequent to performance of the relevant services.


(b) To the extent permitted by Treasury Regulation section 1.409A-2(a)(7), and
its successor, a newly Eligible Associate who has never participated in the Plan
or in an agreement, method, program, or other arrangement that would be
aggregated with this Plan under Code section 409A or Treasury Regulation section
1.409A-1(c)(2), or its successor may file his or her election with the Plan
Administrator within 30 days of his or her first date of eligibility for
participation in the Mirror Plan but such election shall apply only to
Compensation paid for services performed after the election and the amount of
Compensation deferred shall be pro-rated, to the extent required, pursuant to
Treasury Regulation section 1.409A-2(a)(7) or its successor. If the election to
defer is not made within 30 days or if the Eligible Associate is not otherwise
newly eligible within the meaning of the preceding sentence, the Eligible
Associate will not be allowed to make an election for the current Plan Year. An
Eligible Associate who was previously eligible to participate in the Plan may be
treated as a newly Eligible Associate if:


6


(1) the Eligible Associate became ineligible to elect to defer, prior to a
complete distribution of the Eligible Associate’s Account and following the
distribution of all remaining amounts from his or her account, the Eligible
Associate has subsequently become eligible to elect to participate again; or


(2) the Eligible Associate, has not been eligible to defer at any time during
the 24-month period ending on the date the Eligible Associate becomes eligible
again, regardless of whether the Eligible Associate has a current Account
balance or if the Eligible Associate’s Account was credited with earnings or
losses during such 24-month period.


Clauses (1) and (2) shall be applied by taking into account by treating an
agreement, method, program, or other arrangement that would be aggregated with
this Plan under Code section 409A or Treasury Regulation section 1.409A-1(c)(2)
as if it were part of this Plan for purposes of determining the Participant’s
eligibility to defer or receipt of all remaining amounts.


(c) An Active Participant cannot change or terminate his or her election to
defer during a Plan Year for that Plan Year. However, an Eligible Associate may
change his or her election to defer for a subsequent Plan Year by filing a new
election with the Plan Administrator by December 31 of the preceding Plan Year.


An election to defer also shall terminate:



   
(1)
at the end of the Plan Year;




   
(2)
if the Plan is terminated, or



(3) in the event of a Participant’s request for a distribution due to an
unforeseeable emergency which is determined to exist under Section 7.07 or in
the event the Participant receives a hardship distribution as described in
Treasury Regulation section 1.401(k)-1(d)(3).


2.05  Deferral Amounts


An Active Participant for a Plan Year may defer


(a) up to 14% of his Compensation in that Plan Year up to the earnings dollar
limit, and,


(b) up to 75% of his Compensation in that Plan Year that exceeds the earnings
dollar limit.


All deferral amounts shall be in whole percentages and made by payroll
deduction. The earnings dollar limit of an Active Participant for a Plan Year
shall be
 

 
7


$225,000, as adjusted for cost of living increases in accordance with Section
401(a)(17) of the Code.
 
2.06  Investment Elections


A Participant shall complete an election, in the manner determined by the Plan
Administrator, requesting that all of his or her future deferral amounts (in
whole percentages) be applied to the hypothetical purchase for him or her, as of
the earliest practicable Valuation Date after such amounts are deferred, of
units in his or her Personal Accounts within any one or more of the available
Mirror Investment Funds in each case at a price equal to the value of such units
as of such Valuation Date.


Such election initially must be made prior to the commencement of his or her
participation in the Plan and may be changed at any time during the Plan Year in
accordance with the procedures established by the Plan Administrator. Each such
election shall be effective as soon as administratively feasible following
receipt by the Plan Administrator or its delegate of the Participant's election.


In the event that no timely election by the Participant is on file with the Plan
Administrator, such Participant shall be deemed to have elected that all
deferral amounts shall be applied to the hypothetical purchase for him or her of
units in the Personal Account within the Mirror Investment Fund that is the
“Interest Income Fund” under the Savings Plan. Effective March 1, 2008, in the
event that no timely election by the Participant is on file with the Plan
Administrator, such Participant shall be deemed to have elected that all
deferral amounts shall be applied to the purchase for him or her of units in the
Personal Account within the Mirror Investment Fund that is the appropriate
“Target Retirement Investment Fund” under the Savings Plan.

8

 

ARTICLE THREE


BENEFITS


3.01  Establishment of Accounts


A Personal Account and a Company Account within each Mirror Investment
Fund shall be established for each Participant in the Plan as if assets were
invested in a trust. All amounts credited to the Personal Accounts and Company
Accounts of a Participant shall at all times be held in the Company's general
funds as part of the Company's general assets, unless a trust is established
pursuant to Section 7.10(b).


The value, including gains and losses, credited to such accounts and funds shall
be determined by the Plan Administrator pursuant to procedures established by
the Plan Administrator based on the same manner that the value is determined
under the Savings Plan. As of each Valuation Date, the net asset value of a unit
shall equal the net asset value of a unit as determined under the Savings Plan.


3.02  Personal Accounts


All amounts deferred by an Active Participant pursuant to Article Two shall be
credited to his or her Personal Accounts within his or her Mirror Investment
Funds specified in his or her investment election under Section 2.06.


3.03 Company Accounts


All Company contributions shall be credited to the Company Account of each
Active Participant at each pay period. All Mirror Retirement Account
Contributions and Mirror Discretionary Contributions shall be credited to each
Active Participant’s Company Account within 2 ½ months after the Company’s
fiscal year end.


A Mirror Company Matching Contribution, a Mirror Retirement Account Contribution
and a Mirror Discretionary Contribution (as determined under Sections 3.04, 3.05
and 3.06 below, respectively) shall be deemed to be invested in his or her
Company Account within the Mirror Investment Funds in accordance with the Active
Participant’s Investment election for his or her Personal Accounts under Section
2.06 of this Plan. In the event an Active Participant does not make an
investment election, the Active Participant will be deemed to have elected the
Mirror Investment Fund in accordance with Section 2.06.


Any amount of Company matching contributions credited to the Participant's
Company account under the Savings Plan and subsequently cancelled so that said
plan could satisfy the actual contribution percentage test (as described in the
Savings Plan) shall be credited to his or her Company Account within the Mirror
Investment Fund that is according to the Participant’s investment election in
the year paid to the extent permissible under Section 409A of the Code.


9


All amounts credited to the Company Accounts of a Participant shall be subject
to the vesting provisions of Article Five.



3.04  
Mirror Company Matching Contribution



For each Active Participant who has completed one year of employment and 1,000
hours of service, the Company will credit to the Mirror Company Matching
Contribution account a matching contribution for each Active Participant in an
amount equal to (i) 50% (or such other percent as may be determined from time to
time by the Human Resources and Compensation Committee) of the Active
Participant's deferral contribution to the Plan for each payroll period that
does not exceed 6% of the Active Participant's Compensation for the payroll
period reduced by (ii) the maximum matching contribution the Active Participant
could have received under the Savings Plan. Each Active Participant's matching
contribution will be calculated in the same manner as in the examples attached
to the Plan as Exhibit A. 


An Active Participant who had a Separation from Service shall vest in the Mirror
Company Matching Account contribution if he or she terminated:


(a) At or after age 65

 
(b)
Due to a permanent and total disability within the meaning of the Social
Security Act, provided the participant either (a) has qualified for disablity
insurance benefits under such Act, or (b) in the opinion of the organization
that administers the Corporation’s disability plans has a disability which would
entitle him to such disabiliy insurance benefits except for the fact that he
does not have sufficient quarters of coverage or has not satisfied any age
requirements under such law.

(c)Due to death, or
(d)Due to job restructuring, reduction in force or unit closing determined by
the Company entitling the Participant to serverance pay under the Company’s then
existing Separation Pay Plan.


3.05 Mirror Retirement Account Contributions


For each Participant hired or rehired on or after January 1, 2007, who has
completed one year of employment and 1,000 hours of service and with
Compensation in excess of the earnings dollar limit, the Company shall
contribute an amount to the Mirror Plan equal to the difference between the
Active Participant’s Compensation and the earnings dollar limit multiplied by
2%.


An Active Participant must be in the active employ of an Employer on December 31
of the Plan Year to receive credit for a Mirror Retirement Account Contribution
for that Plan Year; provided, however, that an Active Participant who had a
Separation from Service before December 31 of said year shall receive credit for
one-twelfth of the
 
10


 
Mirror Retirement Account contribution for each month or part of a month
employed during the Plan Year if he or she terminated:



(a)  
At or after age 65

(b)  
Due to a permanent and total disability within the meaning of the Social
Security Act, provided the participant either (i) has qualified for disablity
insurance benefits under such Act, or (ii) in the opinion of the organization
that administers the Corporation’s disability plans has a disability which would
entitle him to such disabiliy insurance benefits except for the fact that he
does not have sufficient quarters of coverage or has not satisfied any age
requirements under such law.

(c)  
Due to death, or

(d)  
Due to job restructuring, reduction in force or unit closing determined by the
Company entitling the Participant to serverance pay under the Company’s then
existing Separation Pay Plan.



An Associate shall not have a right or claim to any of the amounts contributed
as a Mirror Retirement Account Contribution if the Associate is summarily
dismissed, or otherwise has an involuntary Separation from Service due to a
summary dismissal as defined by the Company’s policies and procedures (including
resignation in lieu thereof), unless the Benefits Administration Committee, in
its sole discrection, determines that such Associate shall be eligible for such
benefits notwithstanding such summary dismissal.


3.06 Mirror Discretionary Contribution


Pursuant to Section 3.03 of the Savings Plan, a Discretionary Contribution shall
be credited for each Active Participant to the Company Account in the Mirror
Plan in accordance with the calculated deferral percentage of the Active
Participant and in a manner deemed appropriate by the Human Resources and
Compensation Committee.


An Active Participant must be in the active employ of an Employer on December 31
of the Plan Year to receive credit for a Mirror Discretionary Contribution for
that Plan Year; provided, however, that an Active Participant who had a
Separation from Service before December 31 of said year shall receive credit for
one-twelfth of the Mirror Discretionary Contribution for each month employed
during the Plan Year if he or she terminated:
 

(a)  
At or after age 65;

(b)  
Due to a permanent and total disability within the meaning of the Social
Security Act, provided the participant either (i) has qualified for disablity
insurance benefits under such Act, or (ii) in the opinion of the organization
that administers the Corporation’s disability plans has a disability which would
entitle him to such disabiliy insurance benefits except for the fact that he
does not have sufficient quarters of coverage or has not satisfied any age
requirements under such law.

 
11


 
(c)  
Due to death, or

(d)  
Due to a job restructuring, reduction in force or unit closing determined by the
Company entitling the Participant to serverance pay under the Company’s then
existing Separation Pay Plan.



An Associate shall not have a right or claim to any of the amounts contributed
as a Mirror Discretionary Contribution if the Associate is summarily dismissed,
or otherwise has an involuntary Separation from Service due to a summary
dismissal as defined by the Company’s policies and procedures (including
resignation in lieu thereof), unless the Benefits Administration Committee, in
its sole discrection, determines that such Associate shall be eligible for such
benefits notwithstanding such summary dismissal..









12







ARTICLE FOUR


TRANSFERS


4.01  Personal Accounts


A Participant may elect, once in each calendar day of the Plan Year, to transfer
an amount (in whole percentages) equal to the value of all or part of his or her
units in his or her Personal Accounts within any one or more of the Mirror
Investment Funds to another one or more of his or her Personal Accounts within
the Mirror Investment Funds. The value of such units shall be determined as of
the Valuation Date. A transfer is effective only if made in the manner
determined by the Plan Administrator.


4.02  Company Accounts


A Participant may elect, once in each calendar day of the Plan Year, to transfer
an amount (in whole percentages) equal to the value of all or part of his or her
units in his or her Company Accounts within any one or more of the Mirror
Investment Funds to another one or more of his or her Company Accounts within
the Mirror Investment Funds. The value of such units shall be determined as of
the Valuation Date. A transfer is effective only if made in the manner
determined by the Plan Administrator.


Notwithstanding any other provision of the Plan, a Participant who wishes to
make transfers from both his or her Personal Accounts and Company Accounts
during the same day, must do so as part of the same transaction.

13



ARTICLE FIVE


VESTING


5.01     Personal Accounts


A Participant shall be 100% vested in the value of his or her Personal Accounts
within his or her Mirror Investment Funds at all times without regard to whether
he or she is a Participant in the Plan for any future Plan Year.



5.02  
  Company Accounts



(a)     This Section 5.02 applies to Mirror Company Matching Contributions
described in Section 3.04, Mirror Retirement Account Contributions described in
3.05; and Mirror Discretionary Contributions described in Section 3.06. A
Participant shall be 100% vested in the value of his or her Company Accounts
within his or her Mirror Investment Funds upon completion of three full years of
service, and shall have no vested interest prior to that time, for amounts
(including earnings attributable thereto) credited for Plan Years beginning on
or after January 1, 2007.


(b)     For amounts (including earnings attributable thereto) credited as Mirror
Company Matching Contributions for Plan Years before January 1, 2007, such
amounts will vest in the same vesting percentage attributable to the value of
his or her Company accounts under the Savings Plan based on his or her full
years of service (as defined in the Savings Plan) in accordance with the
following table:
 
 Full years of service 
 Vested Percentage
     Less than 1
 0%
 1
 20%
 2
 40%
 3
 60%
 4
 80%
 5 or more
 100%



Notwithstanding anything in the Plan to the contrary, a Participant will only be
entitled to payment of a benefit under the Plan if the Participant’s interest in
his benefit is vested at the time payment is scheduled to commence.


(c)     Change in Control Plan. If the Board of Directors of the Company
exercises its discretion under Section 7.10 to terminate the Plan because of a
Change in Control and a Participant is a participant in the J.C. Penney
Corporation, Inc. Change in Control Plan (“Change in Control Plan”), the
Participant’s non-vested amount in his Company Account will become 100% vested
and nonforfeitable without regard to his or her years of service or age. If a
Participant who is also a participant in the Change in Control Plan has an
“employment termination” following a “change in control” as those terms are
defined in the
 
14


 
Change in Control Plan, his or her interest in the Company Account will become
100% vested and nonforfeitable without regard to his or her years of service or
age.


5.03  Forfeitures


A Participant who is less than 100% vested in the value of his or her Company
Accounts as of his or her Separation from Service shall forfeit the non-vested
value of his or her Company Accounts. In the event the Participant subsequently
is re-employed by an Employer within five years, the amount forfeited (without
earnings) hereunder shall be restored to his or her Company Accounts in the same
manner as the amount, if any, forfeited by his or her Savings Plan Company
Accounts would be restored by purchasing units in accordance with the
Participant’s investment election in effect at the time of his or her Separation
from Service using the current market value as of the date of employment.



15



ARTICLE SIX


TYPE OF PLAN


6.01  Top Hat Plan


The Plan is intended to be a "pension plan" as defined in ERISA and is
maintained by the Company on an unfunded basis primarily for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees. As such, the Plan is intended to be construed so as not
to provide income to any Participant or Beneficiary for purposes of the Code
prior to actual receipt of benefit payments under the Plan.


In the event that it should subsequently be determined by statute or by
regulation or ruling that the Plan is not "a plan which is unfunded and is
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees" within the meaning
of sections 201(2), 301(a)(3), 401 (a)(1), and 4021(b)(6) of ERISA and section
2520.104-24 of Chapter 29 of the Code of Federal Regulations, participation in
the Plan shall be restricted by the Plan Administrator to the extent necessary
to assure that it will be such a plan within the meaning of such sections.


6.02  No Funding


Plan benefits shall be payable solely from the general assets of the Company.
The Company shall not be required to, but may at its discretion, segregate or
physically set aside any funds or assets attributable to Plan benefits, subject
to the limitations of Code section 409A on funding such benefits. The Company
shall retain title to and beneficial ownership of all assets of the Company,
including any assets which may be used to pay Plan benefits. The cost of the
Plan shall be expensed and a book reserve shall be maintained on the Company's
financial statements.


No Participant or Beneficiary shall be deemed to have, pursuant to the Plan, any
legal or equitable interest in any specific assets of the Company. To the extent
that any Participant or Beneficiary acquires any right to receive Plan benefits,
such right shall arise merely as a result of a contractual obligation and shall
be no greater than, nor have any preference or priority over, the rights of any
general unsecured creditor of the Company.


 



16





ARTICLE SEVEN


DISTRIBUTIONS


7.01  Normal Form of Payment 


Except as otherwise provided in this Plan, benefits will be paid in the form of
five substantially equal annual installments.


7.02  Payment Event.


The Payment Event for a Participant will be the later of (i) Separation from
Service or (ii) January 1, 2008; provided, however, that if a Specified
Employee’s Separation from Service (other than by reason of death) occurs prior
to January 1, 2008, and the date of such Separation from Service plus six months
is after January 1, 2008, Separation from Service will be the deemed Payment
Event for such a Specified Employee.


7.03  Payment Commencement Date.


The Payment Commencement Date for a Participant (including a Specified Employee)
whose Payment Event under Section 7.02 is Separation from Service will be the
first day of the month following the date of his Separation from Service;
provided, however, that the actual time of the first payment to a Specified
Employee will be determined in accordance with the provisions of Section 7.04.
For all other Participants, the Payment Commencement Date for benefits under
will be January 1, 2008, or as soon as practicable thereafter, but no later than
the time required for payment under Treasury Regulation section 1.409A-3(d), or
its successor. Subsequent installments for all Participants, including Specified
Employees, will be paid on the first through fourth anniversaries of the Payment
Commencement Date.


For an alternate payee, the Payment Commencement Date will be the applicable
commencement date as provided in a domestic relations order that conforms with
the requirements of Code section 409A and Treasury Regulation section
1.409A-3(j)(4)(ii), or its successor.


7.04  Delay for Specified Employees.


If a Participant is a Specified Employee as of the date of his Separation from
Service and his Payment Event is Separation from Service (other than by reason
of death), payment will not be made before the date that is six months after the
date of Separation from Service. The first payment to such a Specified Employee
will be paid on the first day of the seventh month following the date of
Separation from Service. During this period, interest will accrue in accordance
with the Participant’s investment election.

17





7.05   Death


If a Participant has a Separation from Service by reason of death, the
Participant's Beneficiary will receive a benefit in the form of five equal
annual installments commencing as of the first day of the month after the
Participant's death. If a Participant has a Separation from Service (other than
by death) and subsequently dies before payment of his vested benefit has begun
under the Plan, the Participant's Beneficiary will receive the benefit in the
form of five equal annual installments payble at the same time as described in
Section 7.03. In the event of the death of a Participant after his benefit has
commenced and before all installments have been paid, the remaining unpaid
installments shall be paid to his Beneficiary in accordance with the payment
schedule of the Participant.  If no Beneficiary has been designated by such a
Participant, the Beneficiary will be deemed to be the Spouse for a married
Participant and the estate for a single Participant. If the Beneficiary dies
before receiving all benefits to which he was entitled under the Plan, the
amount shall be paid to the Beneficiary’s estate in accordance with the
installment schedule set forth above.


7.06   Subsequent Changes in Time and Form of Benefit


No Participant can make a subsequent election to delay a payment or change the
form of a payment.


7.07  Distribution for an Unforeseeable Emergency


A Participant or Beneficiary entitled to vested benefits under the Plan may
request a single-sum distribution to satisfy a severe financial hardship
resulting from an unforeseen event or emergency beyond his control. The
distribution shall be limited to the amount necessary to satisfy the severe
financial hardship (including any applicable federal, state or local taxes
attributable to such distribution), and shall not exceed the current value of
vested benefits payable to or on behalf of the Participant or Beneficiary.


An unforeseeable event or emergency shall have the meaning as that term is
defined within Treasury Regulation section 1.409A-3(i)(3), or its successor.


The determination of the existence of a severe financial hardship and the
approval of an unforeseeable emergency distribution shall be made by the Chief
Human Resources and Administration Officer, (or his successor by title or
position) or his delegate except as provided below. Approval shall be given only
if, taking into account all of the facts and circumstances, continued deferral
of benefits or adherence to the Plan's payment schedule would result in a severe
financial hardship to the Participant or Beneficiary. Approval shall not be
granted if such hardship is or may be relieved through insurance, by liquidation
of his or her assets (to the extent such liquidation would not itself cause
severe financial hardship), or by terminating his or her election to defer. The
amount of payment permitted hereunder shall in no event
 
 
18


exceed the amount permitted under Treasury Regulation section
1.409A-3(i)(3)(ii), or its
successor.

With respect to a Participant who is subject to Section 16(b) of the Exchange
Act, the determination of the existence of a severe financial hardship and the
approval of the hardship distribution shall be made by the Human Resources and
Compensation Committee.


7.08   Fund-Specific Installments or Unforeseeable Emergency Distributions


The payment to a Participant or Beneficiary of installments or an unforeseeable
emergency distribution shall reduce the value of his or her accounts in his or
her Mirror Investment Fund(s) as designated by the Participant or Beneficiary.
In the event the Participant or Beneficiary fails to designate the Mirror
Investment Funds from which payment is to be made, the value of Mirror
Investment Funds shall be reduced on a pro-rata basis.


7.09  Form of Payments.


Payment of all benefits from the Plan shall be made only by check. No payments
of Company stock shall be permitted.


7.10  Change in Control


(a) Authority of the Board of Directors. Upon a Change in Control as defined in
Section 7.10(c), the Board of Directors of the Parent Company will have the
discretion and the authority to (i) terminate and liquidate the Plan pursuant to
its irrevocable action taken within the 30 days preceding or the 12 months
following a Change in Control in accordance with Code section 409A, and Treasury
Regulation section 1.409A-3(j)(4)(ix)(B), or its successor in which event the
benefit of each Participant who is also a participant in the Change in Control
Plan will automatically vest as provided in Section 5.02(c); (ii) fund a grantor
trust in accordance with the provisions of Section 7.10(b); or (iii) provide
that each Participant’s benefit in the Plan will become 100% vested and
nonforfeitable as of the date of the Change in Control without regard to his
years of service under Section 5.02(a) or (b).


(b) Grantor Trust. To the extent permitted by Code section 409A and the
regulations thereunder, the Board of Directors will have the discretion and the
authority to transfer assets of the Parent Company, in an amount sufficient to
pay benefits that have been earned or vested under the Plan up to the date of
the Change in Control, to a grantor trust to be established by the Parent
Company for the purpose of paying benefits hereunder; and the Participant's
vested benefits shall thereafter be paid to the Participant from such trust in
accordance with the terms of the Plan. On each anniversary date of the date of
the Change in Control, the Parent Company shall, to the extent permitted by Code
section 409A and the regulations thereunder, transfer to the
 
 
19


grantor trust an amount necessary to pay all amounts contributed or vested under
the Plan
during the preceding twelve months.


(c)  Change in Control Event. For the purpose of determining whether a Change in
Control has occurred with respect to a Participant, a Change in Control means a
Change in Control within the meaning of Code section 409A and Treasury
Regulation section 1.409A-3(i)(5), or its successor, including a change in the
ownership of the corporation, a change in the effective control of the
corporation, or a change in the ownership of a substantial portion of the assets
of the corporation as such terms are defined in Treasury Regulation sections
1.409A-3(i)(5)(v), (vi) and (vii). For this purpose, “corporation” has the
meaning given in Treasury Regulation section 1.409A-3(i)(5)(ii), or its
successor.


7.11  Reemployed Participants


If the Participant is reemployed, his or her scheduled payments under Section
7.01 shall continue. Any additional benefits payable to or on behalf of the
Participant because of a subsequent Separation from Service shall be paid in the
normal form of payment in accordance with this Article 7. A reemployed
Participant will be allowed to make a new election to defer to the extent
permitted under Section 2.04 above.
 
7.12  Prohibition on Acceleration of Payment.


Except as provided in Code section 409A, Treasury regulation section
1.409A-3(j)(4) or its successor, this Section, Section 7.07, and Section 7.13,
neither the Participant nor the Company can accelerate the time or schedule of
any payment or amount scheduled to be paid pursuant to the terms of the Plan.
The Benefits Administration Committee will have the discretion to accelerate
payments in accordance with the provisions of Code section 409A and Treasury
Regulation section 1.409A-3(j)(4), or its successor (provided that only the
Board of Directors of the Company will have the discretion to accelerate
payments in accordance with the provisions of Treasury Regulation section
1.409A-3(j)(4)(ix) or its successor).


7.13  Limited Cashouts.


If a Participant under this Plan has no benefits due under the Supplemental
Retirement Program for Management Profit-Sharing Associates of the J.C. Penney
Corporation, Inc. or the J.C. Penney Corporation, Inc. Benefit Restoration Plan,
and if a Participant’s or Beneficiary's benefit under this Plan when combined
with the Participant’s or Beneficiary's benefit under any other agreements,
methods, programs, or other arrangements with respect to which deferrals of
compensation are treated as having been deferred under a single nonqualified
deferred compensation plan under Code section 409A and Treasury Regulation
section 1.409A-1(c)(2), or its successor, is equal to or less than the
applicable dollar amount under Code section 402(g)(1)(B), in effect for the year
of distribution, the Benefits Administration Committee will distribute the
benefit in the form of an immediate lump sum payment, provided that the payment
results in the
 
20


termination and liquidation of the entirety of the Participant’s interest under
this Plan and all other agreements, methods, programs, or other arrangements
aggregated with this Plan and is in accordance with Treasury Regulation section
1.409A-3(j)(4)(v), or its successor. In the case of a Specified Employee, the
benefit will be paid at the time specified in Section 7.04 with an adjustment
for interest in accordance with the Participant’s investment election.  




21



ARTICLE EIGHT


AMENDMENT AND TERMINATION


8.01  Plan Amendment


The Human Resources and Compensation Committee may amend the Plan at any time
and from time to time, without prior notice to any Participant or Beneficiary;
provided, however, that the Human Resources Committee also may make amendments
that relate primarily to the administration of the Plan, are applied in a
uniform and consistent manner to all Participants, and are reported to the Human
Resources and Compensation Committee.


8.02  Plan Termination


The Board of Directors of the Parent Company may terminate or discontinue the
Plan at any time. If the Plan is terminated, it shall be on such terms and
conditions as the Board of Directors of the Parent Company shall deem
appropriate. The Board of Directors of the Parent Company may suspend,
discontinue, or terminate the Plan at any time without prior notice or approval.
Any termination and liquidation of the Plan, including any termination and
liquidation of the Plan upon a Change in Control as provided under Section 7.10
of the Plan, must comply with the provisions of Code section 409A and Treasury
Regulation section 1.409A-3(j)(4)(ix), or its successor.





22



ARTICLE NINE


MISCELLANEOUS


9.01  Plan Administration


The Plan shall be administered under the direction of the Human Resources and
Compensation Committee. Except as otherwise provided below, the Benefits
Administration Committee shall be considered the Plan Administrator for purposes
of ERISA.


The Human Resources and Compensation Committee may delegate all or some of the
responsibility for the administration of the Plan to the Human Resources
Committee or the Benefits Administration Committee in which case such Committee
shall assume such delegated power and authority in administering the Plan to
that extent; provided, however, that in no event shall the Human Resources
Committee or the Benefits Administration Committee have any power or authority
with respect to matters involving a Participant who is a member of the Executive
Board of the Company or a Participant who is subject to Section 16(b) of the
Exchange Act.


The Plan Administrator has the authority and discretion to construe and
interpret the Plan in a manner consistent with the requirements of Code Section
409A. As part of this authority, the Plan Administrator has the discretion to
resolve inconsistencies or ambiguities in the language of the Plan, to supply
omissions from or correct deficiencies in the language of the Plan, and to adopt
rules for the administration of the Plan which are not inconsistent with the
terms of the Plan. The Plan Administrator also has the authority and discretion
to resolve all questions of fact relating to any claim for benefits as to any
matter for which the Plan Administrator has responsibility. All determinations
of the Plan Administrator are final and binding on all parties.


Each person considered to be a fiduciary with respect to the Plan shall have
only those powers and responsibilities as are specifically given that person
under this Plan. It is intended that each such person shall be responsible for
the proper exercise of his or her own powers and responsibilities, and shall not
be responsible for any act or failure to act of any other person considered to
be a fiduciary or any act or failure to act of any person considered to be a
non-fiduciary.


9.02  Plan Expenses


All Plan administration expenses incurred by the Company or the Plan
Administrator shall be paid by the Company.


9.03  Effect on Other Benefits


Participation in the Plan shall not reduce any welfare benefits or retirement
benefits offered by the Company, except that the amounts deferred under the Plan
and
 
 
23


any Plan benefits shall not be considered "Compensation" for purposes of the
Savings Plan.


9.04  No Guarantee of Employment


Neither participation in the Plan nor any action taken under the Plan shall
confer upon a Participant any right to continue in the employ of an Employer or
affect the right of such Employer to terminate the Participant's employment at
any time.


9.05  Disclaimer of Liability


The Employer shall be solely responsible for the payment of Plan benefits
hereunder. The members of the Human Resources and Compensation Committee, the
Human Resources Committee, and the Benefits Administration Committee and the
officers, directors, employees, or agents of the Company or any other Employer,
shall not be liable for such benefits. Unless otherwise required by law, no such
person shall be liable for any action or failure to act, except where such act
or omission constitutes gross negligence or willful or intentional misconduct.


9.06 Severability


If any provision of the Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall apply only to that provision, and shall not
affect or render invalid or unenforceable any other provision of the Plan. In
such event, the Plan shall be administered and construed as if such invalid or
unenforceable provision were not contained herein. If the application of any
Plan provision to any Participant or Beneficiary shall be held invalid or
unenforceable, the application of such provision to any other Participant or
Beneficiary shall not in any manner be affected thereby.


9.07 Successors


The Plan and any election to defer shall be binding on (i) the Company and its
successors and assigns, (ii) any Employer and its successors and assigns, (iii)
each Participant, (iv) each Beneficiary, and (v) the heirs, distributees, and
legal representatives of each Participant and Beneficiary.


9.08 Governing Law


Except to the extent that the Plan may be subject to the provisions of ERISA or
the Code, the Plan shall be construed and enforced according to the laws of the
State of Texas without giving effect to the conflict of laws principles thereof.
In the event limitations imposed by ERISA on legal actions do not apply, the
laws of the State of Texas shall apply, and a cause of action under the Plan
must be brought no later than four years after the date the action accrues.

24




9.09  Construction


As used herein, the masculine shall include the feminine, the singular shall
include the plural, and vice versa, unless the context clearly indicates
otherwise. Titles and headings herein are for convenience only and shall not be
considered in construing the Plan. The words "hereof," "hereunder", and other
similar compounds of the word "here" shall mean and refer to the entire Plan and
not to any particular provision or Section.


9.10  Taxes


Any taxes imposed on Plan benefits shall be the sole responsibility of the
Participant or Beneficiary. The Company shall deduct from Plan benefits any
federal taxes, state taxes, local taxes, or other taxes required to be withheld.
The Company shall, unless the Plan Administrator elects otherwise, withhold such
taxes at the applicable flat rate percentage. The Company shall also deduct from
any payment of Compensation, including any cash incentive payments, on the date
such payment would have been made if not deferred under this Plan Social
Security and Medicare taxes or other taxes required to be withheld on such date.


9.11  Non-Assignabilty


Unless otherwise required by law, and prior to distribution to a Participant or
Beneficiary, Plan benefits shall not be subject to assignment, transfer, sale,
pledge, encumbrance, alienation, or charge by such Participant or Beneficiary,
and any attempt to do so shall be void. Plan benefits shall not be liable for or
subject to garnishment, attachment, execution, or levy, or liable for or subject
to the debts, contracts, or liabilities of the Participant or Beneficiary;
provided, however, that the Company may offset from the payment of any Plan
benefits to a Participant or Beneficiary amounts owed by the Participant to an
Employer, in all events subject to the requirements of Code section 409A.


9.12  Claims Procedure


If a Participant or Beneficiary ("claimant") does not receive the benefits which
the claimant believes he or she is entitled to receive under the Plan, the
claimant may file a claim for benefits with the Chief Human Resources and
Administration Officer (or his or her delegate). All claims must be made in
writing no later than the time prescribed by Treasury Regulation section
1.409A-3(g) and must be signed by the claimant. If the claimant does not furnish
sufficient information to determine the validity of the claim, the Chief Human
Resources and Administration Officer (or his or her delegate) will indicate to
the claimant any additional information which is required.


Each claim will be approved or disapproved by the Chief Human Resources and
Administration Officer (or his or her delegate) within 90 days following receipt
of the
 
25


information necessary to process the claim. In the event the Chief Human
Resources and Administration Officer (or his or her delegate) denies a claim for
benefits in whole or in part, the Chief Human Resources and Administration
Officer (or his or her delegate) will notify the claimant in writing of the
denial of the claim. Such notice by the Chief Human Resources and Administration
Officer (or his or her delegate) will also set forth, in a manner calculated to
be understood by the claimant, the specific reasons for such denial, the
specific Plan provisions on which the denial is based, a description of any
additional material or information necessary to perfect the claim with an
explanation of why such material or information is necessary, and an explanation
of the Plan's claim review procedures and time limits as set forth below, and a
statement that the claimant is entitled to bring court action only after
exhausting all internal procedures .


A claimant may appeal a denial of his or her claim by requesting a review of the
decision by the Plan Administrator. An appeal must be submitted in writing
within 180 days after the denial and must (i) request a review of the claim for
benefits under the Plan, (ii) set forth all the grounds upon which the
claimant's request for review is based and any facts in support thereof, and
(iii) set forth any issues or comments which the claimant deems pertinent to the
appeal.


The Plan Administrator will make a full and fair review of each appeal and any
written materials submitted in connection with the appeal. The Plan
Administrator will act upon each appeal within 60 days after receipt thereof,
unless special circumstances require an extension of the time for processing, in
which case a decision will be rendered as soon as possible but not later than
120 days after the appeal is received. The claimant will be given the
opportunity to review pertinent documents or materials upon submission of a
written request to the Plan Administrator, provided the Plan Administrator finds
the requested documents or materials pertinent to the appeal. On the basis of
its review, the Plan Administrator will make an independent determination of the
claimant's eligibility for benefits under the Plan.


The decision of the Plan Administrator on any claim for benefits will be final
and conclusive upon all parties thereto. In the event the Plan Administrator
denies an appeal in whole or in part, the Plan Administrator will give written
notice of the decision to the claimant, which notice will set forth, in a manner
calculated to be understood by the claimant, the specific reasons for such
denial and specific reference to the pertinent Plan provisions on which the
decision was based and provide any other additional information, as applicable,
required by 29 Code of Federal Regulations 2560.503-1.


If the claimant’s claim or appeal is approved, any resulting payment of benefits
will be made no later than the time prescribed for payment of benefits by
Treasury Regulation section 1.409A-3(g), or its successor.

26




Exhibit A
Examples of Mirror Company Matching Contribution


 
Example One:
 
 
(a)
Gross Compensation
250,000
 
(b)
401(a)(17) Compensation
220,000
 
(c)
Incentive Compensation
50,000
 
(d)
Mirror Plan Election for Compensation below 401(a)(17)
5.00%
 
(e)
Mirror Plan Election for Compensation above 401(a)(17)
10.00%
 
(f)
Mirror Plan Election for Incentive Compensation below 401(a)(17)
5.00%
 
(g)
Mirror Plan Election for Incentive Compensation above 401(a)(17)
5.00%
 
(h)
Match Percentage
0.50
 
 
   
 
Post 2005 FORMULA
 
 
 
 
(i)
Mirror Plan calculated deferrals for compensation below 401(a)(17):
((b)-(c))*(d)
8,500
 
(j)
Mirror Plan calculated deferrals for Incentive Compensation: (c)*(f)
2,500
 
(k)
Mirror Plan calculated deferrals for compensation above 401(a)(17):
((a)-(b))*(e)
3,000
 
(l)
Lesser or Gross Compensation or 401(a)(17) Compensation minus Mirror Plan
calculated deferrals for compensation below 401(a)(17) times 6%: If (a)<(b) then
((a)-(i)-(j))*.06, if (a)>(b) then (b)-(i)-(j)*.06
12,540
 
(m)
equals total calculated deferral amount: (i)+(j)+(k)+(l)
26,540
 
(n)
Lesser of calculated percentage or 6% of gross comp: If (w)/(a)<6% then
(a)*(m)/(a), if (m)/(a)>6% then (a)*6%
15,000
 
(o)
Times match rate: (n)*(h)
 
7,500
(p)
LESS
 
 
(q)
401(a)(17) Compensation minus Mirror Plan calculated deferrals for compensation
below 401(a)(17) times 6%: (l)
12,540
 
(r)
Times match rate: (q)*(h)
 
6,270
Total Mirror Plan contributions new formula: (o)-(r)
1,230



27


Exhibit A
Examples of Mirror Company Matching Contribution
 
Example Two:
 
 
(a)
Gross Compensation
150,000
 
(b)
401(a)(17) Compensation
220,000
 
(c)
Incentive Compensation
20,000
 
(d)
Mirror Plan Election for Compensation below 401(a)(17)
3.00%
 
(e)
Mirror Plan Election for Compensation above 401(a)(17)
0.00%
 
(f)
Mirror Plan Election for Incentive Compensation below 401(a)(17)
1.00%
 
(g)
Mirror Plan Election for Incentive Compensation above 401(a)(17)
0.00%
 
(h)
Match Percentage
0.50
 
 
   
 
Post 2005 FORMULA
 
 
 
 
(i)
Mirror Plan calculated deferrals for compensation below 401(a)(17):
((a)-(c))*(d)
3,900
 
(j)
Mirror Plan calculated deferrals for Incentive Compensation: (c)*(f)
200
 
(k)
Mirror Plan calculated deferrals for compensation above 401(a)(17):
((a)-(b))*(e)
0
 
(l)
Lesser or Gross Compensation or 401(a)(17) Compensation minus Mirror Plan
calculated deferrals for compensation below 401(a)(17) times 6%: If (a)<(b) then
((a)-(i)-(j))*.06, if (a)>(b) then (b)-(i)-(j)*.06
8,754
 
(m)
equals total calculated deferral amount: (i)+(j)+(k)+(l)
12,854
 
(n)
Lesser of calculated percentage or 6% of gross comp: If (w)/(a)<6% then
(a)*(m)/(a), if (m)/(a)>6% then (a)*6%
9,000
 
(o)
Times match rate: (n)*(h)
 
4,500
(p)
LESS
 
 
(q)
401(a)(17) Compensation minus Mirror Plan calculated deferrals for compensation
below 401(a)(17) times 6%: (l)
8,754
 
(r)
Times match rate: (q)*(h)
 
4,377
Total Mirror Plan contributions new formula: (o)-(r)
123


28



Exhibit A
Examples of Mirror Company Matching Contribution
 
Example Three:
 
 
(a)
Gross Compensation
2,000,000
 
(b)
401(a)(17) Compensation
220,000
 
(c)
Incentive Compensation
300,000
 
(d)
Mirror Plan Election for Compensation below 401(a)(17)
3.00%
 
(e)
Mirror Plan Election for Compensation above 401(a)(17)
5.00%
 
(f)
Mirror Plan Election for Incentive Compensation below 401(a)(17)
0.00%
 
(g)
Mirror Plan Election for Incentive Compensation above 401(a)(17)
10.00%
 
(h)
Match Percentage
0.50
 
 
   
 
Post 2005 FORMULA
 
 
 
 
(i)
Mirror Plan calculated deferrals for compensation below 401(a)(17):
((b)-(c))*(e)
6,600
 
(j)
Mirror Plan calculated deferrals for Incentive Compensation: (c)*(g)
30,000
 
(k)
Mirror Plan calculated deferrals for compensation above 401(a)(17):
((a)-(b)-(c))*(e)
74,000
 
(l)
Lesser of Gross Compensation or 401(a)(17) Compensation minus Mirror Plan
calculated deferrals for compensation below 401(a)(17) times 6%: If (a)<(b) then
((a)-(i))*.06, if (a)>(b) then (b)-(i)*.06
12,804
 
(m)
equals total calculated deferral amount: (i)+(j)+(k)+(l)
123,404
 
(n)
Lesser of calculated percentage or 6% of gross comp: If (w)/(a)<6% then
(a)*(m)/(a), if (m)/(a)>6% then (a)*6%
120,000
 
(o)
Times match rate: (n)*(h)
 
60,000
(p)
LESS
 
 
(q)
401(a)(17) Compensation minus Mirror Plan calculated deferrals for compensation
below 401(a)(17) times 6%: (l)
12,804
 
(r)
Times match rate: (q)*(h)
 
6,402
Total Mirror Plan contributions new formula: (o)-(r)
53,598
       
Note: If a participant hits the compensation limit before his incentive
compensation is paid (as in the above example), the formula is changed to use
the appropriate percentage election and so that the deferrals on the Incentive
Compensation do not reduce the compensation used in the Savings Plan.


29



Exhibit A
Examples of Mirror Company Matching Contribution
 
Example Four:
 
 
(a)
Gross Compensation
450,000
 
(b)
401(a)(17) Compensation
220,000
 
(c)
Incentive Compensation
50,000
 
(d)
Mirror Plan Election for Compensation below 401(a)(17)
6.00%
 
(e)
Mirror Plan Election for Compensation above 401(a)(17)
6.00%
 
(f)
Mirror Plan Election for Incentive Compensation below 401(a)(17)
6.00%
 
(g)
Mirror Plan Election for Incentive Compensation above 401(a)(17)
0.00%
 
(h)
Match Percentage
0.50
 
 
   
 
Post 2005 FORMULA
 
 
 
 
(i)
Mirror Plan calculated deferrals for compensation below 401(a)(17):
((b)-(c))*(d)
10,200
 
(j)
Mirror Plan calculated deferrals for Incentive Compensation: (c)*(f)
3,000
 
(k)
Mirror Plan calculated deferrals for compensation above 401(a)(17):
((a)-(b))*(e)
13,800
 
(l)
Lesser or Gross Compensation or 401(a)(17) Compensation minus Mirror Plan
calculated deferrals for compensation below 401(a)(17) times 6%: If (a)<(b) then
((a)-(i)-(j))*.06, if (a)>(b) then (b)-(i)-(j)*.06
12,408
 
(m)
equals total calculated deferral amount: (i)+(j)+(k)+(l)
39,408
 
(n)
Lesser of calculated percentage or 6% of gross comp: If (w)/(a)<6% then
(a)*(m)/(a), if (m)/(a)>6% then (a)*6%
27,000
 
(o)
Times match rate: (n)*(h)
 
13,500
(p)
LESS
 
 
(q)
401(a)(17) Compensation minus Mirror Plan calculated deferrals for compensation
below 401(a)(17) times 6%: (l)
12,408
 
(r)
Times match rate: (q)*(h)
 
6,204
Total Mirror Plan contributions new formula: (o)-(r)
7,296




30



Exhibit A
Examples of Mirror Company Matching Contribution
 
Example Five:
 
 
(a)
Gross Compensation
150,000
 
(b)
401(a)(17) Compensation
220,000
 
(c)
Incentive Compensation
50,000
 
(d)
Mirror Plan Election for Compensation below 401(a)(17)
1.00%
 
(e)
Mirror Plan Election for Compensation above 401(a)(17)
0.00%
 
(f)
Mirror Plan Election for Incentive Compensation below 401(a)(17)
1.00%
 
(g)
Mirror Plan Election for Incentive Compensation above 401(a)(17)
0.00%
 
(h)
Match Percentage
0.50
 
 
   
 
Post 2005 FORMULA
 
 
 
 
(i)
Mirror Plan calculated deferrals for compensation below 401(a)(17):
((a)-(c))*(d)
1,000
 
(j)
Mirror Plan calculated deferrals for Incentive Compensation: (c)*(f)
500
 
(k)
Mirror Plan calculated deferrals for compensation above 401(a)(17):
((a)-(b))*(e)
0
 
(l)
Lesser or Gross Compensation or 401(a)(17) Compensation minus Mirror Plan
calculated deferrals for compensation below 401(a)(17) times 6%: If (a)<(b) then
((a)-(i)-(j))*.06, if (a)>(b) then (b)-(i)-(j)*.06
8,910
 
(m)
equals total calculated deferral amount: (i)+(j)+(k)+(l)
10,410
 
(n)
Lesser of calculated percentage or 6% of gross comp: If (w)/(a)<6% then
(a)*(m)/(a), if (m)/(a)>6% then (a)*6%
9,000
 
(o)
Times match rate: (n)*(h)
 
4,500
(p)
LESS
 
 
(q)
401(a)(17) Compensation minus Mirror Plan calculated deferrals for compensation
below 401(a)(17) times 6%: (l)
8,910
 
(r)
Times match rate: (q)*(h)
 
4,455
Total Mirror Plan contributions new formula: (o)-(r)
45


31



Exhibit A
Examples of Mirror Company Matching Contribution
 
Example Six:
 
 
(a)
Gross Compensation
150,000
 
(b)
401(a)(17) Compensation
220,000
 
(c)
Incentive Compensation
50,000
 
(d)
Mirror Plan Election for Compensation below 401(a)(17)
4.00%
 
(e)
Mirror Plan Election for Compensation above 401(a)(17)
0.00%
 
(f)
Mirror Plan Election for Incentive Compensation below 401(a)(17)
0.00%
 
(g)
Mirror Plan Election for Incentive Compensation above 401(a)(17)
0.00%
 
(h)
Match Percentage
0.50
 
 
   
 
Post 2005 FORMULA
 
 
 
 
(i)
Mirror Plan calculated deferrals for compensation below 401(a)(17):
((a)-(c))*(d)
4,000
 
(j)
Mirror Plan calculated deferrals for Incentive Compensation: (c)*(f)
0
 
(k)
Mirror Plan calculated deferrals for compensation above 401(a)(17):
((a)-(b))*(e)
0
 
(l)
Lesser or Gross Compensation or 401(a)(17) Compensation minus Mirror Plan
calculated deferrals for compensation below 401(a)(17) times 6%: If (a)<(b) then
((a)-(i)-(j))*.06, if (a)>(b) then (b)-(i)-(j)*.06
8,760
 
(m)
equals total calculated deferral amount: (i)+(j)+(k)+(l)
12,760
 
(n)
Lesser of calculated percentage or 6% of gross comp: If (w)/(a)<6% then
(a)*(m)/(a), if (m)/(a)>6% then (a)*6%
9,000
 
(o)
Times match rate: (n)*(h)
 
4,500
(p)
LESS
 
 
(q)
401(a)(17) Compensation minus Mirror Plan calculated deferrals for compensation
below 401(a)(17) times 6%: (l)
8,760
 
(r)
Times match rate: (q)*(h)
 
4,380
Total Mirror Plan contributions new formula: (o)-(r)
120




32



Exhibit A
Examples of Mirror Company Matching Contribution
 
Example Seven:
 
 
(a)
Gross Compensation
150,000
 
(b)
401(a)(17) Compensation
220,000
 
(c)
Incentive Compensation
50,000
 
(d)
Mirror Plan Election for Compensation below 401(a)(17)
2.00%
 
(e)
Mirror Plan Election for Compensation above 401(a)(17)
0.00%
 
(f)
Mirror Plan Election for Incentive Compensation below 401(a)(17)
6.00%
 
(g)
Mirror Plan Election for Incentive Compensation above 401(a)(17)
0.00%
 
(h)
Match Percentage
0.50
 
 
   
 
Post 2005 FORMULA
 
 
 
 
(i)
Mirror Plan calculated deferrals for compensation below 401(a)(17):
((a)-(c))*(d)
2,000
 
(j)
Mirror Plan calculated deferrals for Incentive Compensation: (c)*(f)
3,000
 
(k)
Mirror Plan calculated deferrals for compensation above 401(a)(17):
((a)-(b))*(e)
0
 
(l)
Lesser or Gross Compensation or 401(a)(17) Compensation minus Mirror Plan
calculated deferrals for compensation below 401(a)(17) times 6%: If (a)<(b) then
((a)-(i)-(j))*.06, if (a)>(b) then (b)-(i)-(j)*.06
8,700
 
(m)
equals total calculated deferral amount: (i)+(j)+(k)+(l)
13,700
 
(n)
Lesser of calculated percentage or 6% of gross comp: If (w)/(a)<6% then
(a)*(m)/(a), if (m)/(a)>6% then (a)*6%
9,000
 
(o)
Times match rate: (n)*(h)
 
4,500
(p)
LESS
 
 
(q)
401(a)(17) Compensation minus Mirror Plan calculated deferrals for compensation
below 401(a)(17) times 6%: (l)
8,700
 
(r)
Times match rate: (q)*(h)
 
4,350
Total Mirror Plan contributions new formula: (o)-(r)
150




33



Exhibit A
Examples of Mirror Company Matching Contribution
 
Example Eight:
 
 
(a)
Gross Compensation
200,000
 
(b)
401(a)(17) Compensation
220,000
 
(c)
Incentive Compensation
50,000
 
(d)
Mirror Plan Election for Compensation below 401(a)(17)
1.00%
 
(e)
Mirror Plan Election for Compensation above 401(a)(17)
0.00%
 
(f)
Mirror Plan Election for Incentive Compensation below 401(a)(17)
1.00%
 
(g)
Mirror Plan Election for Incentive Compensation above 401(a)(17)
0.00%
 
(h)
Match Percentage
0.50
 
 
   
 
Post 2005 FORMULA
 
 
 
 
(i)
Mirror Plan calculated deferrals for compensation below 401(a)(17):
((a)-(c))*(d)
1,500
 
(j)
Mirror Plan calculated deferrals for Incentive Compensation: (c)*(f)
500
 
(k)
Mirror Plan calculated deferrals for compensation above 401(a)(17):
((a)-(b))*(e)
0
 
(l)
Lesser or Gross Compensation or 401(a)(17) Compensation minus Mirror Plan
calculated deferrals for compensation below 401(a)(17) times 6%: If (a)<(b) then
((a)-(i)-(j))*.06, if (a)>(b) then (b)-(i)-(j)*.06
11,880
 
(m)
equals total calculated deferral amount: (i)+(j)+(k)+(l)
13,880
 
(n)
Lesser of calculated percentage or 6% of gross comp: If (w)/(a)<6% then
(a)*(m)/(a), if (m)/(a)>6% then (a)*6%
12,000
 
(o)
Times match rate: (n)*(h)
 
6,000
(p)
LESS
 
 
(q)
401(a)(17) Compensation minus Mirror Plan calculated deferrals for compensation
below 401(a)(17) times 6%: (l)
11,880
 
(r)
Times match rate: (q)*(h)
 
5,940
Total Mirror Plan contributions new formula: (o)-(r)
60


34



Exhibit A
Examples of Mirror Company Matching Contribution
 
Example Nine:
 
 
(a)
Gross Compensation
450,000
 
(b)
401(a)(17) Compensation
220,000
 
(c)
Incentive Compensation
50,000
 
(d)
Mirror Plan Election for Compensation below 401(a)(17)
14.00%
 
(e)
Mirror Plan Election for Compensation above 401(a)(17)
0.00%
 
(f)
Mirror Plan Election for Incentive Compensation below 401(a)(17)
10.00%
 
(g)
Mirror Plan Election for Incentive Compensation above 401(a)(17)
0.00%
 
(h)
Match Percentage
0.50
 
 
   
 
Post 2005 FORMULA
 
 
 
 
(i)
Mirror Plan calculated deferrals for compensation below 401(a)(17):
((b)-(c))*(d)
23,800
 
(j)
Mirror Plan calculated deferrals for Incentive Compensation: (c)*(f)
5,000
 
(k)
Mirror Plan calculated deferrals for compensation above 401(a)(17):
((a)-(b))*(e)
0
 
(l)
Lesser or Gross Compensation or 401(a)(17) Compensation minus Mirror Plan
calculated deferrals for compensation below 401(a)(17) times 6%: If (a)<(b) then
((a)-(i)-(j))*.06, if (a)>(b) then (b)-(i)-(j)*.06
11,472
 
(m)
equals total calculated deferral amount: (i)+(j)+(k)+(l)
40,272
 
(n)
Lesser of calculated percentage or 6% of gross comp: If (w)/(a)<6% then
(a)*(m)/(a), if (m)/(a)>6% then (a)*6%
27,000
 
(o)
Times match rate: (n)*(h)
 
13,500
(p)
LESS
 
 
(q)
401(a)(17) Compensation minus Mirror Plan calculated deferrals for compensation
below 401(a)(17) times 6%: (l)
11,472
 
(r)
Times match rate: (q)*(h)
 
5,736
Total Mirror Plan contributions new formula: (o)-(r)
7,764


35



 Appendix A


DOCUMENT HISTORY


This document contains the plans adopted on July 8, 1998 by the J. C. Penney
Company, Inc. Board of Directors effective January 1, 1999 as amended on the
dates and under the authorities noted below:
 
 
December 11, 1998
Human Resources Committee
 

January 1, 1999 
Effective Date
 

July 14, 1999 
Board of Directors
 

December 10, 1999
Human Resources Committee
 

December 11, 2000
Human Resources Committee


 
March 22, 2001
Human Resources and Compensation Committee




 
June 1, 2001
Director of Human Resources




 
October 10, 2001
Human Resources Committee




 
January, 27, 2002
Chief HR and Admin. Officer




 
June 1, 2002
Director of Human Resources




 
November 14, 2006
Human Resources and Compensation Committee




 
February 28, 2007
Human Resources and Compensation Committee




 
September 20, 2007
Human Resources and

   
Compensation Committee




 
December 31, 2007
Human Resources and

   
Compensation Committee





 

36



 




 
 
J. C. PENNEY CORPORATION, INC.


MIRROR SAVINGS PLAN






AMENDED AND RESTATED, EFFECTIVE FEBRUARY 28, 2007






































J. C. PENNEY CORPORATION, INC.


MIRROR SAVINGS PLAN


Amended and Restated Effective February 28, 2007




INTRODUCTION




The J. C. Penney Corporation, Inc. Mirror Savings Plans I and II (“Plans”) were
adopted effective January 1, 1999 as part of a program to redesign the Company's
qualified and non-qualified savings plans to optimize the retirement savings
opportunities for Associates.


The Plans are maintained by the Company on an unfunded basis primarily for the
purpose of providing deferred compensation to a select group of management or
highly compensated employees.


Effective December 31, 2006, the J.C. Penney Corporation Inc. Mirror Savings
Plan I was closed to new deferrals and new participants. Effective on January 1,
2007, the J.C. Penney Corporation, Inc. amends and restates Mirror Savings Plan
II and renames the plan the J.C. Penney Corporation, Inc. Mirror Savings Plan.

 
J. C. PENNEY CORPORATION, INC.
MIRROR SAVINGS PLAN


TABLE OF CONTENTS
 Article
     Page        
ARTICLE ONE
 
DEFINITIONS............................................................................................
1
 
     
ARTICLE TWO
ELIGIBILITY AND
PARTICIPATION..................................................... 4
 
     
2.01
  Eligibility Determined for Each Plan
Year.............................................. 4
2.02
 
Eligible
Associate.....................................................................................
4
2.03
 
Participation...............................................................................................
5
2.04
  Election to
Defer........................................................................................
5
2.05
  Deferral
Amounts.......................................................................................
6
2.06
  Investment
Elections................................................................................
6
 
     
ARTICLE THREE
 
BENEFITS..............................................................................................
7         
3.01
  Establishment of
Accounts.......................................................................
7
3.02
Personal
Accounts....................................................................................
7
3.03
  Company
Accounts...................................................................................
7
3.04
  Mirror Company Matching
Contribution.................................................. 8
3.05
  Mirror Retirement Account
Contribution.................................................. 8
3.06
  Mirror Discretionary
Contribution............................................................. 9    
   
ARTICLE FOUR
 
TRANSFERS...........................................................................................
10
 
     
4.01
  Personal
Accounts....................................................................................
10
4.02
  Company
Accounts...................................................................................
10        
ARTICLE FIVE
 
VESTING.................................................................................................
11        
5.01
  Personal
Accounts....................................................................................
11
5.02
 
Company
Accounts...................................................................................
11
5.03
 
Forfeitures..................................................................................................
11        
ARTICLE SIX
TYPE OF
PLAN.........................................................................................
12        
6.01
  Top Hat
Plan..............................................................................................
12
6.02
  No
Funding................................................................................................
12        
ARTICLE SEVEN
DISTRIBUTIONS........................................................................................
13
       
7.01
   Normal Form of
Payment........................................................................
13

 
 
 
 
 
 
 
 7.02
 
Separation from
Service...........................................................................
13
 7.03
 
Death............................................................................................................
13
 7.04
  Alternate Form of
Payment........................................................................
14
 7.05
  Hardship
Distribution..................................................................................
14
 7.06
  Fund-Specific Installments or Hardship
Distributions............................. 15
 7.07
  Form of
Payments.......................................................................................
15
 7.08
  Change of
Control.......................................................................................
16 
 7.09
  Reemployed
Participants...........................................................................
19                 
ARTICLE EIGHT
  AMENDMENT AND
TERMINATION......................................................... 20
 
     
 8.01
  Plan
Amendment.........................................................................................
20
 8.02
  Plan
Termination.........................................................................................
20
 8.03
  Automatic Plan
Termination.......................................................................
20        
ARTICLE NINE
 
MISCELLANEOUS.....................................................................................
21        
 9.01
  Plan
Administration.....................................................................................
21
9.02
  Plan
Expenses............................................................................................
21
 9.03
 
Effect on Other
Benefits.............................................................................
21
 9.04
  No Guarantee of
Employment................................................................... 22
 9.05
  Disclaimer of
Liability.................................................................................
22
 9.06
 
Severability..................................................................................................
22
 9.07
 
Successors..................................................................................................
22
 9.08
  Governing
Law............................................................................................
 22
 9.09
 
Construction.................................................................................................
 23
 9.10
 
Taxes............................................................................................................
 23
 9.11
 
Non-Assignability........................................................................................
 23
 9.12
  Claims
Procedure.......................................................................................
 23        
ARTICLE TEN
  SECTION 409A TRANSITION
RELIEF....................................................  25        
 10.01
  Priority over Other
Provisions....................................................................
 25
 10.02
 
Cancellation of Deferrals and Termination of Participation...................
 25
 10.03
 
Change in Payment Elections or Conditions on or Before
December 31,
2006...................................................................................
 25        
Exhibit A
  Examples of Calculations for the Company Matching Contribution          
Appendix A
  Document History  

 
 


ARTICLE ONE


DEFINITIONS


As used herein, the following words and phrases have the following respective
meanings unless the context clearly indicates otherwise.


 Active Participant: A Participant who defers part of his or her Compensation
for a Plan Year (or part thereof) pursuant to an election to defer.


Associate: Any person who is classified as an associate and employed by an
Employer if the relationship between the Employer and such person constitutes
the legal relationship of employer and employee.


Beneficiary: The person or persons designated by the Participant on a
beneficiary form required by the Company for this purpose to receive benefits
payable under the Plan because of the Participant's death.


Code: The Internal Revenue Code of 1986, as amended from time to time.


Company: On and after January 27, 2002, J. C. Penney Corporation, Inc., a
Delaware corporation. The term “Company” will also include any successor
employer, if the successor employer expressly agrees in writing as of the
effective date of succession to continue the Plan.


Company Account: A phantom account established in accordance with Article Three
to which Mirror Company Matching, Mirror Retirement Account and Mirror
Discretionary contributions plus earnings are credited.


Compensation: The total cash remuneration payable to an Associate for a Plan
Year by his or her Employer, that qualifies as wages as the term wages is
defined in Code section 3401 (a), determined without regard to any reduction for
workers' compensation and state disability insurance reimbursements, and all
other compensation payments for which his or her Employer is required to furnish
the Associate a written statement under Code sections 6041(d), 6051(a)(3) and
6052, reduced by any extraordinary items of special pay.


In addition, Compensation includes any contributions made by the Associate's
Employer on behalf of the Associate pursuant to a deferral election under any
employee benefit plan containing a cash or deferred arrangement under Section
401(k) of the Code, and any amounts that would have been received as cash but
for an election to receive benefits under a cafeteria plan meeting the
requirements of Section 125 of the Code.

 


 

    Compensation also includes eligible cash incentive payments in the year paid
to the Associate, and amounts deferred by the Active Participant pursuant to
Section 2.05 of the Plan.


Compensation for a Plan Year shall be determined without regard to the
limitations on annual compensation under Section 401(a)(17) of the Code and
without regard to deferrals to this Plan.


An Associate who is in the service of the armed forces of the United States
during any period in which his or her reemployment rights are guaranteed by law
will be considered to have received the same rate of Compensation during his or
her absence that he or she was receiving immediately prior to his or her
absence, provided he or she returns to employment with an Employer within the
time such rights are guaranteed.


Eligible Associate: An Associate who has satisfied the eligibility requirements
of the Plan for a Plan Year in accordance with Section 2.02.


Employer: The Company and any subsidiary company or affiliate of the Company
that is a Participating Employer as defined in Article I of the Savings Plan.


ERISA: The Employee Retirement Security Act of 1974, as amended from time to
time.


Exchange Act: The Securities Exchange Act of 1934, as amended from time to time.


Human Resources and Compensation Committee: The Human Resources and Compensation
Committee of the Board of Directors of the Parent Company.


Human Resources Committee: The Human Resources Committee of the Company.


Mirror Company Matching Contributions: The phantom amounts deemed to be
contributed by the Company for each Plan Year as determined under Section 3.04.


Mirror Discretionary Contributions: The phantom amounts deemed to be contributed
by the Company for each Plan Year as determined under Section 3.06.


Mirror Investment Funds: Phantom funds established as book reserve entries in
the books and records of the Company to which a Participant's deferral amounts
under the Plan are credited based on the investment elections of
the Participant. The investment returns of such funds shall be assumed to match
the returns of the same investment funds available to participants under the
Savings Plan.

2


 
 
Mirror Retirement Account Contributions: The phantom amounts deemed to be
contributed by the Company for each Plan Year as determined under Section 3.05.


Parent Company: J. C. Penney Company, Inc., a Delaware corporation, and any
successor corporation.


Participant: An Eligible Associate who participates in the Plan in accordance
with Article Two, and who has not yet received a distribution of the entire
amount of his or her vested benefits under the Plan.


Personal Account: A phantom account established in accordance with Article Three
to which a Participant's deferral amounts plus earnings are credited.


Plan: The J.C. Penney Corporation Inc. Mirror Savings Plan, as amended from time
to time.


Plan Year: Each calendar year.


Savings Plan: Prior to January 27, 2002, the J. C. Penney Company, Inc. Savings,
Profit-Sharing and Stock Ownership Plan, as amended from time to time, and on
and after January 27, 2002, the J. C. Penney Corporation, Inc. Savings,
Profit-Sharing and Stock Ownership Plan, as amended from time to time.


Separation from Service: The termination of employment of an Eligible Associate
or a Participant because of retirement, resignation, discharge, disability or
death. An Eligible Associate or Participant who transfers from one Employer to
another Employer without a break in employment shall not be deemed to have a
Separation from Service.


Valuation Date: With respect to all Mirror Investment Funds, each day of a
calendar year on which the New York Stock Exchange is open.


With respect to transactions or distributions initiated by a Participant or
Beneficiary, (a) the date of receipt by the plan administrator of the request if
it is received prior to the close of the New York Stock Exchange, or (b) the
next trading day if the request is received after the close of the New York
Stock Exchange.


With respect to distributions not initiated by a Participant, the date the
distribution is processed.

3




ARTICLE TWO


ELIGIBILITY AND PARTICIPATION


2.01  Eligibility Determined for Each Plan Year


The eligibility of each Associate to participate in the Plan as an Active
Participant is determined for each Plan Year in accordance with Section 2.02
below. Eligibility for, or participation in, the Plan for a Plan Year does not
give an Associate the right to defer part of his or her Compensation under the
Plan for any other Plan Year.


2.02  Eligible Associate


An Associate shall be eligible to participate in the Plan as an Active
Participant for a Plan Year if the Associate for the preceding Plan Year had:


(a) Satisfied the eligibility requirements to make deferrals to the Savings
Plan; and


(b) Earnings in excess of $100,000 (as adjusted in accordance with Section
414(q)(1) of the Code)



(1)  
If a current Associate, such earnings will be based on his actual Compensation
through October 31 of such year plus his or her projected earnings from November
1 through December 31 of such year determined by using his or her base salary
(as defined below) in effect on October 31 of such year.




(2)  
If an Associate was not an Associate in the preceding Plan Year, he or she shall
be eligible to participate in the year of hire or rehire if in addition to
meeting the requirements of Section 2.02(a) above, he or she is expected to have
projected earnings of at least an amount in excess of $100,000 (as adjusted in
accordance with Section 414(q)(1) of the Code) in the current Plan Year based on
his Base Salary.



Base salary shall mean the aggregate amount of the base pay rate (before any
deductions of contributions or deferrals), commissions and amounts under the
J.C. Penney Corporation, Inc. Management Incentive Compensation Plan due and
payable to an Eligible Associate in the applicable Plan Year designated by his
or her Employer as the Eligible Associate's monthly pay as reflected on the
Employer's personnel records including any such amounts otherwise due and
payable with respect to which his or her election to defer applies.
 
4


 

2.03  Participation


An Eligible Associate for a Plan Year shall participate in the Plan for that
Plan Year as an Active Participant by making a timely election to defer in
accordance with Section 2.04 below. An Eligible Associate who fails to satisfy
the requirements of Section 2.04 below shall not be allowed to make an election
to defer and shall not be an Active Participant for the applicable Plan Year.


A Participant who is not an Active Participant for a Plan Year shall continue to
participate in the Plan in all respects except that such Participant shall not
have the right to defer part of his or her Compensation under the Plan for that
Plan Year, and shall not be entitled to a Mirror Company Matching Contribution
or a Mirror Discretionary Contribution (as determined under Sections 3.04 or
3.06, respectively) for that Plan Year. A Participant hired on or after January
1, 2007, shall be entitled to receive a Mirror Retirement Account Contribution
(as determined under 3.05) regardless of whether he or she is an Active
Participant.


2.04  Election to Defer


All elections to defer for a Plan Year must be made in a manner approved by the
plan administrator. An Eligible Associate for a Plan Year may elect to defer a
percentage (as described in Section 2.05 below) of his or her Compensation for
such Plan Year by filing an election which must be received by the plan
administrator by December 31 of the preceding Plan Year. A newly Eligible
Associate must file his or her election with the plan administrator within 30
days of his or her first date of eligibility for participation in the Mirror
Plan. An Active Participant cannot change or terminate his or her election to
defer during a Plan Year for that Plan Year except to the extent allowed under
the hardship provisions of Section 7.05. However, an Eligible Associate may
change his or her election to defer for a subsequent Plan Year with the plan
administrator by December 31 of the preceding Plan Year.


An election to defer also shall terminate:



   
(a)
at the end of the Plan Year;




   
(b)
if the Eligible Associate or Participant has a Separation from Service with an
Employer, or



(c)    if the Plan is terminated, or



   
(d)
upon a Change of Control that occurs before the date that payment of
Compensation would have been made if not deferred.

 
5


 

2.05  Deferral Amounts


An Active Participant for a Plan Year may defer


(a) up to 14% of his Compensation in that Plan Year up to the earnings dollar
limit, and,


(b) up to 75% of his Compensation in that Plan Year that exceeds the earnings
dollar limit.


All deferral amounts shall be in whole percentages and made by payroll
deduction. The earnings dollar limit of an Active Participant for a Plan Year
shall be $225,000, as adjusted for cost of living increases in accordance with
Section 401(a)(17) of the Code.


2.06  Investment Elections


A Participant shall complete an election, in the manner determined by the plan
administrator, requesting that all of his or her future deferral amounts (in
whole percentages) be applied to the purchase for him or her, as of the earliest
practicable Valuation Date after such amounts are deferred, of units in his or
her Personal Accounts within any one or more of the Mirror Investment Funds in
each case at a price equal to the value of such units as of such Valuation Date.


Such election initially must be made prior to the commencement of his or her
participation in the Plan and may be changed at any time during the Plan Year.
Each such election shall be effective as soon as administratively feasible
following receipt by the plan administrator or its delegate of the Participant's
election.


In the event that no timely election by the Participant is on file with the plan
administrator, such Participant shall be deemed to have elected that all
deferral amounts shall be applied to the purchase for him or her of units in the
Personal Account within the Mirror Investment Fund that is the Interest Income
Fund.

6




ARTICLE THREE


BENEFITS


3.01  Establishment of Accounts


A Personal Account and a Company Account within each Mirror Investment
Fund shall be established for each Participant in the Plan as if assets were
invested in a trust. All amounts credited to the Personal Accounts and Company
Accounts of a Participant shall at all times be held in the Company's general
funds as part of the Company's general assets, unless a trust is established
pursuant to Section 7.08.


The value, including gains and losses, of such accounts and funds shall be
determined by the plan administrator in the same manner that the value is
determined under the Savings Plan. As of each Valuation Date, the net asset
value of a unit shall equal the net asset value of a unit as determined under
the Savings Plan.


3.02  Personal Accounts


All amounts deferred by an Active Participant pursuant to Article Two shall be
credited to his or her Personal Accounts within his or her Mirror Investment
Funds specified in his or her investment election.


3.03 Company Accounts


All Company matching contributions shall be credited to the Company Account of
each Active Participant at each pay period. All Mirror Retirement Account
Contributions and Mirror Discretionary Contributions shall be credited to each
Active Participant’s Company Account within 2 ½ months of the Plan Year end.


A Mirror Company Matching Contribution, a Mirror Retirement Account Contribution
and a Mirror Discretionary Contribution (as determined under Sections 3.04, 3.05
and 3.06 below, respectively) shall be deemed to be invested in his or her
Company Account within the Mirror Investment Funds in accordance with the Active
Participant’s Investment election for his or her Personal Accounts under Section
2.06 of this Plan. In the event an Active Participant does not make an
investment election, the Active Participant will be deemed to have elected the
Mirror Investment Fund that is the Interest Income Fund.


Any amount of Company matching contributions credited to the Participant's
Company account under the Savings Plan and subsequently cancelled so that said
plan could satisfy the actual contribution percentage test (as described in the
Savings Plan) shall be credited to his or her Company Account within the Mirror
Investment Fund that is according to the Participant’s investment election in
the year paid.

7
 
 
 
All amounts credited to the Company Accounts of a Participant shall be subject
to the vesting provisions of Article Five.



3.04  
Mirror Company Matching Contribution



For each Active Participant who has completed one year of employment and 1,000
hours of service, the Company will credit to the Mirror Company Matching
Contribution account a matching contribution for each Active Participant in an
amount equal to (i) 50% (or such other percent as may be determined from time to
time by the Human Resources and Compensation Committee) of the Active
Participant's deferral contribution to the Plan for each payroll period that
does not exceed 6% of the Active Participant's Compensation for the payroll
period reduced by (ii) the maximum matching contribution the Active Participant
could have received under the Savings Plan. Each Active Participant's matching
contribution will be calculated in the same manner as in the examples attached
to the Plan as Exhibit A. 


An Active Participant who had a Separation from Service shall vest in the Mirror
Company Matching Account contribution if he or she terminated:



(a)  
At or after age 65

(b)  
    Due to disability as defined under Section 409A(a)(2)(C) of the Code

(c)  
Due to death, or

(d)  
    Due to Company-approved reduction in force or unit closing.



3.05 Mirror Retirement Account Contributions


For each Participant hired or rehired on or after January 1, 2007, who has
completed one year of employment and 1,000 hours of service and with
Compensation in excess of the earnings dollar limit, the Company shall
contribute an amount to the Mirror Plan equal to the difference between the
Active Participant’s Compensation and the earnings dollar limit multiplied by
2%.


An Active Participant must be in the active employ of an Employer on December 31
of the Plan Year to receive credit for a Mirror Retirement Account Contribution
for that Plan Year; provided, however, that an Active Participant who had a
Separation from Service before December 31 of said year shall receive credit for
one-twelfth of the Mirror Retirement Account contribution for each month or part
of a month employed during the Plan Year if he or she terminated:



(a)  
At or after age 65

(b)  
Due to disability as defined under Section 409A(a)(2)(C) of the Code

(c)  
Due to death, or

(d)  
Due to Company-approved reduction in force or unit closing.



An Associate shall not have a right or claim to any of the amounts contributed
as a Mirror Retirement Account Contribution if the Associate is summarily
discharged, as defined by the Company (including resignation in lieu thereof),
unless the Benefits

8
 

 
Administration Committee, in its sole discretion, determines that such Associate
shall be eligible for such benefits notwithstanding such summary discharge.


3.06 Mirror Discretionary Contribution


Pursuant to Section 3.03 of the Savings Plan, a Discretionary Contribution shall
be credited for each Active Participant to the Company Account in the Mirror
Plan in accordance with the calculated deferral percentage of the Active
Participant and in a manner deemed appropriate by the Human Resources and
Compensation Committee.


An Active Participant must be in the active employ of an Employer on December 31
of the Plan Year to receive credit for a Mirror Discretionary Contribution for
that Plan Year; provided, however, that an Active Participant who had a
Separation from Service before December 31 of said year shall receive credit for
one-twelfth of the Mirror Discretionary Contribution for each month employed
during the Plan Year if he or she terminated:
 

(a)  
At or after age 65

(b)  
Due to disability as defined under Section 409A(a)(2)(C) of the Code

(c)  
Due to death, or

(d)  
Due to a Company-approved reduction in force or unit closing.



An Associate shall not have a right or claim to any of the amounts contributed
as a Discretionary Contribution if the Associate is summarily discharged, as
defined by the Company (including resignation in lieu thereof), unless the
Benefits Administration Committee, in its sole discretion, determines that such
Associate shall be eligible for such benefits notwithstanding such summary
discharge.




 







9 




ARTICLE FOUR


TRANSFERS


4.01  Personal Accounts


A Participant may elect, once in each calendar day of the Plan Year, to transfer
an amount (in whole percentages) equal to the value of all or part of his or her
units in his or her Personal Accounts within any one or more of the Mirror
Investment Funds to another one or more of his or her Personal Accounts within
the Mirror Investment Funds. The value of such units shall be determined as of
the Valuation Date. A transfer is effective only if made in the manner
determined by the plan administrator.


4.02  Company Accounts


A Participant may elect, once in each calendar day of the Plan Year, to transfer
an amount (in whole percentages) equal to the value of all or part of his or her
units in his or her Company Accounts within any one or more of the Mirror
Investment Funds to another one or more of his or her Company Accounts within
the Mirror Investment Funds. The value of such units shall be determined as of
the Valuation Date. A transfer is effective only if made in the manner
determined by the plan administrator.


Notwithstanding any other provision of the Plan, a Participant who wishes to
make transfers from both his or her Personal Accounts and Company Accounts
during the same day, must do so as part of the same transaction.

10




ARTICLE FIVE


VESTING


5.01  Personal Accounts


A Participant shall be 100% vested in the value of his or her Personal Accounts
within his or her Mirror Investment Funds at all times without regard to whether
he or she is a Participant in the Plan for any future Plan Year.



5.02  
Company Accounts



This Section 5.02 applies to Mirror Company Matching Contributions described in
Section 3.04, Mirror Retirement Account Contributions described in 3.05; and
Mirror Discretionary Contributions described in Section 3.06. A Participant
shall be 100% vested in the value of his or her Company Accounts within his or
her Mirror Investment Funds upon completion of three full years of service, and
no vested interest prior to that time, for amounts credited for Plan Years
beginning on or after January 1, 2007.


For amounts credited as Mirror Company Matching Contributions for Plan Years
before January 1, 2007, such amounts will vest in the same vesting percentage
attributable to the value of his or her Company accounts under the Savings Plan
based on his or her full years of service (as defined in the Savings Plan) in
accordance with the following table:



 Full years of service   Vested Percentage      Less than 1  0%  1  20%  2  40%
 3  60%  4  80%  5 or more  100%



5.03  Forfeitures


A Participant who is less than 100% vested in the value of his or her Company
Accounts as of his or her Separation from Service shall forfeit the non-vested
value of his or her Company Accounts. In the event the Participant subsequently
is re-employed by an Employer within five years, the amount forfeited (without
earnings) hereunder shall be restored to his or her Company Accounts in the same
manner as the amount, if any, forfeited by his or her Savings Plan Company
Accounts would be restored by purchasing units in accordance with the
Participant’s investment election in effect at the time of his or her Separation
from Service using the current market value as of the date of employment.


11


 

ARTICLE SIX


TYPE OF PLAN


6.01  Top Hat Plan


The Plan is intended to be a "pension plan" as defined in ERISA and is
maintained by the Company on an unfunded basis primarily for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees. As such, the Plan is intended to be construed so as not
to provide income to any Participant or Beneficiary for purposes of the Internal
Revenue Code prior to actual receipt of benefit payments under the Plan.


In the event that it should subsequently be determined by statute or by
regulation or ruling that the Plan is not "a plan which is unfunded and is
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees" within the meaning
of sections 201(2), 301(a)(3), 401 (a)(1), and 4021(b)(6) of ERISA and section
2520.104-24 of Chapter 29 of the Code of Federal Regulations, participation in
the Plan shall be restricted by the plan administrator to the extent necessary
to assure that it will be such a plan within the meaning of such sections.


Notwithstanding any other provision of the Plan, if the benefits of a
Participant become taxable prior to distribution from the Plan, such amounts
shall be distributed as soon as practicable to the affected Participant.


6.02  No Funding


Plan benefits shall be payable solely from the general assets of the Company.
The Company shall not be required to, but may at its discretion, segregate or
physically set aside any funds or assets attributable to Plan benefits. The
Company shall retain title to and beneficial ownership of all assets of the
Company, including any assets which may be used to pay Plan benefits. The cost
of the Plan shall be expensed and a book reserve shall be maintained on the
Company's financial statements.


No Participant or Beneficiary shall be deemed to have, pursuant to the Plan, any
legal or equitable interest in any specific assets of the Company. To the extent
that any Participant or Beneficiary acquires any right to receive Plan benefits,
such right shall arise merely as a result of a contractual obligation and shall
be no greater than, nor have any preference or priority over, the rights of any
general unsecured creditor of the Company.
 



12


 
 
ARTICLE SEVEN


DISTRIBUTIONS


7.01 Normal Form of Payment


The normal form of payment of benefits under the Plan shall be 5 substantially
equal annual installments payable in accordance with Section 7.02 below.


7.02 Separation from Service


A Participant who has a Separation from Service for a reason other than death
shall be entitled to receive the vested benefits in his or her Personal Accounts
and Company Accounts in 5 substantially equal annual installments.


The first annual installment shall be paid in January following the year in
which occurs his or her Separation from Service. Each annual installment
thereafter shall be paid in January of each year. Payment dates shall be
determined by the plan administrator.


Notwithstanding the foregoing, if the present value of the Participant’s vested
benefits does not exceed $5,000, such benefits shall be distributed to the
Participant in a single sum payment in January following the year in which
occurs the later of (a) his or her Separation from Service or (b) the date of
receipt by the plan administrator of the Participant’s notice of employment
termination. Such present value shall be determined as of the date of receipt by
the plan administrator of the Participant’s notice of employment termination;
provided, however, that if the Participant had a Separation from Service before
January 1, 2000, such present value shall be determined as of December 31, 1999.
The payment date shall be determined by the plan administrator.


7.03 Death


The Beneficiary of a Participant who (1) has a Separation from Service because
of death, or (2) dies after his or her Separation from Service but before
receiving all of his or her vested Plan benefits shall be entitled to receive
the remaining annual installments to which the Participant was entitled as of
the date of death. The first annual installment payable to the Beneficiary shall
be paid in January following the Participant's date of death, or, if later,
after satisfactory proof of death is received by the plan administrator. Each
annual installment thereafter shall be paid in January of each year. Payment
dates shall be determined by the plan administrator.


Notwithstanding the foregoing, if the present value of the Participant’s vested
benefits does not exceed $5,000, such benefits shall be distributed to the
Beneficiary of the Participant in a single sum payment in January following the
Participant’s date of

13
 
 
 
death, or, if later, after satisfactory proof of death is received by the plan
administrator. The payment date shall be determined by the plan administrator.


A single-sum distribution shall be paid to the estate of the Participant if as
of the date of death (1) no valid beneficiary designation by the Participant is
on file with the plan administrator, (2) the Beneficiary has predeceased the
Participant, or (3) the Beneficiary has died within 30 days after the
Participant’s date of death.


A single-sum distribution shall be paid to the estate of the Beneficiary if the
Beneficiary dies before receiving all benefits to which he or she was entitled
under the Plan.


7.04  Alternate Form of Payment


A Participant entitled to receive benefits under Section 7.02 above may make an
irrevocable election to receive (1) not more than 15 substantially equal annual
installments, or (2) a single-sum distribution. The election must be made prior
to the Participant's Separation from Service in a manner authorized by the plan
administrator. If no election has been made by the Participant, benefits shall
be paid in the normal form of payment in accordance with Section 7.02 above.


The first annual installment or single-sum distribution shall be paid in January
following the year in which occurs his or her Separation from Service; provided,
however, that the first annual installment or single-sum distribution shall not
be paid until the January following the expiration of at least one calendar year
after the year in which the Participant's election is made. Each annual
installment thereafter shall be paid in January of each year.


A Participant also may make an irrevocable election to defer payment of the
first installment or single-sum distribution to January of a later year provided
the election is made prior to the Participant's Separation from Service in a
manner authorized by the plan administrator. If no election has been made by the
Participant, benefits shall commence in accordance with Section 7.02 or Section
7.04 above, whichever is applicable.


A Participant who elects both to change the normal form of payment and to defer
payment must make the elections at the same time.


7.05  Hardship Distribution


A Participant or Beneficiary entitled to vested benefits under the Plan may
request a single-sum distribution to satisfy a severe financial hardship
resulting from an unforeseen event or emergency (as defined below) beyond his
control. The distribution shall be limited to the amount necessary to satisfy
the severe financial hardship (including any applicable federal, state or local
taxes attributable to such distribution),

14


 

and shall not exceed the current value of vested benefits payable to or on
behalf of the Participant or Beneficiary.


An unforeseen event or emergency may include, but is not limited to, a sudden
and unexpected illness or accident of the Participant or Beneficiary or his or
her dependent, loss of his or her property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as the result of events
beyond his or her control, but shall not include the purchase of his or her home
or the college expenses of his or her child.


The determination of the existence of a severe financial hardship and the
approval of a hardship distribution shall be made by the Chief Human Resources
and Administration Officer, (or his successor by title or position) or his
delegate except as provided below. Approval shall be given only if, taking into
account all of the facts and circumstances, continued deferral of benefits or
adherence to the Plan's payment schedule would result in a severe financial
hardship to the Participant or Beneficiary. Approval shall not be granted if
such hardship is or may be relieved through insurance, by liquidation of his or
her assets (to the extent such liquidation would not itself cause severe
financial hardship), or by terminating his or her election to defer.


With respect to a Participant who is a member of the Executive Board of the
Company or a Participant who is subject to Section 16(b) of the Exchange Act,
the determination of the existence of a severe financial hardship and the
approval of the hardship distribution shall be made by the Human Resources and
Compensation Committee.


In the case of a Participant or Beneficiary who receives a partial hardship
distribution while receiving benefit payments, the regular payment schedule of
the Participant or Beneficiary shall continue following such distribution.



7.06  
Fund-Specific Installments or Hardship Distributions



The payment to a Participant or Beneficiary of installments or a hardship
distribution shall reduce the value of his or her accounts in his or her Mirror
Investment Fund(s) as designated by the Participant or Beneficiary. In the event
the Participant or Beneficiary fails to designate the Mirror Investment Funds
from which payment is to be made, the value of his or her Mirror Investment
Funds shall be reduced on a pro-rata basis.


7.07 Form of Payments


Payment of all benefits from the Plan shall be made only by check. No payments
of Company stock shall be permitted.
 
15


 

7.08 Change of Control


At the time of commencement of participation in the Plan, a Participant may make
an irrevocable election to have his or her Plan benefits paid in a single-sum
immediately upon a Change of Control (as hereafter defined). If the Participant
makes such an election as described above, his or her vested Plan benefits shall
be paid in a single-sum upon a Change of Control.


If the Participant does not make such an election, then, upon a Change of
Control, assets of the Parent Company in an amount sufficient to pay benefits
then due under the Plan shall immediately be transferred to a grantor trust to
be established by the Parent Company for the purpose of paying benefits
hereunder, and the Personal Account and Company Account shall thereafter be paid
to the Participant from such trust in accordance with the terms of the Plan;
provided that at the time of such Change of Control, the Participant may make an
irrevocable election to have his or her Plan benefits paid in a single-sum
immediately, in which event the Participant’s benefits shall be reduced by 10%
as a penalty for early withdrawal, and the Participant shall receive a
single-sum payment of only 90% of his or her benefits otherwise payable under
the Plan. On each anniversary date of the date of a Change of Control, the
Parent Company shall transfer to the grantor trust an amount necessary to pay
all benefits accrued under the plan during the preceding twelve months.


For purposes of this Section 7.08, a Change of Control shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred:
 
    (a)  any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Parent Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Parent Company or its Affiliates) representing 50% or more of the combined
voting power of the Parent Company’s then outstanding securities; or


(b) during any period of two consecutive calendar years, the following
individuals cease for any reason to constitute a majority of the number of
directors then serving as directors of the Parent Company: individuals, who on
July 14, 1999 constitute the Board of Directors of the Parent Company and any
new director (other than a director whose initial assumption of office is in
connection with the settlement of an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of the Parent Company) whose appointment or election by the Board of
Directors of the Parent Company or nomination for election by the Parent
Company’s stockholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who either were directors on
July 14, 1999 or whose appointment, election or nomination for election was
previously so approved or recommended; or

16




(c) there is consummated a merger or consolidation of the Parent Company or any
direct or indirect subsidiary of the Parent Company with any other corporation
of entity, other than



(i)  
a merger or consolidation which would result in the voting securities of the
Parent Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any Parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Parent Company or any
subsidiary of the Parent Company, at least 50% of the combined voting power of
the securities of the Parent Company, such surviving entity or any Parent
thereof outstanding immediately after such merger or consolidation, or




(ii)  
a merger or consolidation effected solely to implement a recapitalization of the
Parent Company (or similar transaction) in which no Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Parent Company
(not including in the securities beneficially owned by such Person any
securities acquired directly from the Parent Company or its Affiliates)
representing 50% or more of the combined voting power of the Parent Company’s
then outstanding securities; or



(d) the stockholders of the Parent Company approve a plan of complete
liquidation or dissolution of the Parent Company, or there is consummated a sale
or disposition by the Parent Company or any of its subsidiaries of any assets
which individually or as part of a series of related transactions constitute all
or substantially all of the Parent Company’s consolidated assets, other than any
such sale or disposition to an entity at least 50% of the combined voting power
of the voting securities of which are owned by stockholders of the Parent
Company in substantially the same proportions as their ownership of the voting
securities of the Parent Company immediately prior to such sale or disposition;
or


(e)  the execution of a binding agreement that if consummated would result in a
Change of Control of a type specified in subparagraphs (a) or (c) above (an
“Acquisition Agreement”) or of a binding agreement for the sale of disposition
of assets that, if consummated, would result in a Change of Control of a type
specified in subparagraph (d) above (an “Asset Sale Agreement”) or the adoption
by the Board of Directors if the Parent Company of a plan of complete
liquidation or dissolution of the Parent Company that, if consummated, would
result in a Change of Control of a type specified in subparagraph (d) above (a
“Plan of Liquidation”), provided, however, that a Change of Control of the type
specified in this subparagraph (e) shall not be deemed to exist or have occurred
as a result of the execution of such Acquisition Agreement or Asset Sale
Agreement, or the adoption of such a Plan of Liquidation, from and after the
Abandonment Date. As used in this subparagraph (e), the term “Abandonment Date”
shall mean the date on which

17


 


(i)  
an Acquisition Agreement, Asset Sale Agreement or Plan of Liquidation is
terminated (pursuant to its terms or otherwise) without having been consummated,




(ii)  
the parties to an Acquisition Agreement or Asset Sale Agreement abandon the
transactions contemplated thereby,




(iii)  
the Parent Company abandons a Plan of Liquidation, or




(iv)  
a court or regulatory body having competent jurisdiction enjoins or issues a
cease and desist or stop order with respect to or otherwise prevents the
consummation of, or a regulatory body notifies the Parent Company that it will
not approve an Acquisition Agreement, Asset Sale Agreement or Plan of
Liquidation or the transactions contemplated thereby and such injunction, order
or notice has become final and not subject to appeal; or



(f) the Board of Directors of the Parent Company adopts a resolution to the
effect that, for purposes of this Plan, a Change of Control has occurred.


Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Parent Company immediately prior to such transaction or
series of transactions continue to have substantially the same proportionate
ownership in an entity (i) which owns all or substantially all of the assets of
the Parent Company immediately following such transaction or series of
transactions, (ii) which is intended to reflect or track the value or
performance of a particular division, business segment or subsidiary of the
Parent Company, or (iii) which is an affiliated company, subsidiary, or spin-off
entity owned by the stockholders of the Parent Company in substantially the same
proportions as their ownership of stock of the Parent Company on the date of
such spin-off.


As used in connection with the foregoing definition of Change of Control,
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act; “Beneficial Owner” shall have the meaning set
forth in Rule 13d-3 under the Exchange Act; “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended from time to time; “Parent” shall
mean any entity that becomes the Beneficial Owner of at least 50% of the voting
power of the outstanding voting securities of the Parent Company or of an entity
that survives any merger or consolidation of the Parent Company or any direct or
indirect subsidiary of the Parent Company; and ‘Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof, except that such term shall not include (i) the Parent
Company or any of its subsidiaries, (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Parent Company or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation or entity owned, directly or
indirectly, by the

18

stockholders of the Parent Company in substantially the same proportions as
their ownership of stock of the Parent Company.


7.09 Reemployed Participants


If the Participant is reemployed, his or her scheduled payments under Section
7.02 or Section 7.04 shall cease and his or her election, if any, under Section
7.04 shall be void. The Participant may make a new election under Section 7.04
prior to his or her subsequent Separation from Service that shall apply to any
unpaid benefits and to any additional benefits payable to or on behalf of the
Participant because of a subsequent Separation from Service.


If no new election is made by the Participant, benefits shall be paid in the
normal form of payment in accordance with Section 7.02 above.

19




ARTICLE EIGHT


AMENDMENT AND TERMINATION


8.01 Plan Amendment


The Human Resources and Compensation Committee may amend the Plan at any time
and from time to time, without prior notice to any Participant or Beneficiary;
provided, however, that the Human Resources Committee also may make amendments
that relate primarily to the administration of the Plan, are applied in a
uniform and consistent manner to all Participants, and are reported to the Human
Resources and Compensation Committee.


8.02 Plan Termination


The Board of Directors of the Parent Company may terminate or discontinue the
Plan at any time. If the Plan is terminated, it shall be on such terms and
conditions as the Board of Directors of the Parent Company shall deem
appropriate.




8.03 Automatic Plan Termination


This Plan is expressly conditioned on the continued deferral of income tax on
amounts deferred by a Participant under the Plan until such amounts are actually
distributed to the Participant. If, as a result of an adverse determination by
the Internal Revenue Service or a change in the tax laws or applicable income
tax regulations, amounts deferred by Participants under the Plan become subject
to income tax prior to the actual distribution of such amounts, the Plan and
each election to defer hereunder shall automatically terminate as of the
effective date of such change in the law without any formal action by the Board
of Directors to terminate the Plan.

20




ARTICLE NINE


MISCELLANEOUS


9.01 Plan Administration


The Plan shall be administered under the direction of the Human Resources and
Compensation Committee. Except as otherwise provided below, the Benefits
Administration Committee shall be considered the plan administrator for purposes
of ERISA.


The Human Resources and Compensation Committee may delegate all or some of the
responsibility for the administration of the Plan to the Human Resources
Committee or the Benefits Administration Committee in which case such Committee
shall assume such delegated power and authority in administering the Plan to
that extent; provided, however, that in no event shall the Human Resources
Committee or the Benefits Administration Committee have any power or authority
with respect to matters involving a Participant who is a member of the Executive
Board of the Company or a Participant who is subject to Section 16(b) of the
Exchange Act.


The plan administrator has the authority and discretion to construe and
interpret the Plan. As part of this authority, the plan administrator has the
discretion to resolve inconsistencies or ambiguities in the language of the
Plan, to supply omissions from or correct deficiencies in the language of the
Plan, and to adopt rules for the administration of the Plan which are not
inconsistent with the terms of the Plan. The plan administrator also has the
authority and discretion to resolve all questions of fact relating to any claim
for benefits as to any matter for which the plan administrator has
responsibility. All determinations of the plan administrator are final and
binding on all parties.


Each person considered to be a fiduciary with respect to the Plan shall have
only those powers and responsibilities as are specifically given that person
under this Plan. It is intended that each such person shall be responsible for
the proper exercise of his or her own powers and responsibilities, and shall not
be responsible for any act or failure to act of any other person considered to
be a fiduciary or any act or failure to act of any person considered to be a
non-fiduciary.


9.02 Plan Expenses


All Plan administration expenses incurred by the Company or the plan
administrator shall be paid by the Company.


9.03 Effect on Other Benefits


Participation in the Plan shall not reduce any welfare benefits or retirement
benefits offered by the Company, except that the amounts deferred under the Plan
and

21
 
any Plan benefits shall not be considered "Compensation" for purposes of the
Savings Plan.


9.04 No Guarantee of Employment


Neither participation in the Plan nor any action taken under the Plan shall
confer upon a Participant any right to continue in the employ of an Employer or
affect the right of such Employer to terminate the Participant's employment at
any time.


9.05 Disclaimer of Liability


The Employer shall be solely responsible for the payment of Plan benefits
hereunder. The members of the Human Resources and Compensation Committee and the
Human Resources Committee, and the officers, directors, employees, or agents of
the Company or any other Employer, shall not be liable for such benefits. Unless
otherwise required by law, no such person shall be liable for any action or
failure to act, except where such act or omission constitutes gross negligence
or willful or intentional misconduct.


9.06 Severability


If any provision of the Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall apply only to that provision, and shall not
affect or render invalid or unenforceable any other provision of the Plan. In
such event, the Plan shall be administered and construed as if such invalid or
unenforceable provision were not contained herein. If the application of any
Plan provision to any Participant or Beneficiary shall be held invalid or
unenforceable, the application of such provision to any other Participant or
Beneficiary shall not in any manner be affected thereby.


9.07 Successors


The Plan and any election to defer shall be binding on (i) the Company and its
successors and assigns, (ii) any Employer and its successors and assigns, (iii)
each Participant, (iv) each Beneficiary, and (v) the heirs, distributees, and
legal representatives of each Participant and Beneficiary.


9.08 Governing Law


Except to the extent that the Plan may be subject to the provisions of ERISA,
the Plan shall be construed and enforced according to the laws of the State of
Texas without giving effect to the conflict of laws principles thereof. In the
event limitations imposed by ERISA on legal actions do not apply, the laws of
the State of Texas shall apply, and a cause of action under the Plan must be
brought no later than four years after the date the action accrues.
 
22 


 

9.09 Construction


As used herein, the masculine shall include the feminine, the singular shall
include the plural, and vice versa, unless the context clearly indicates
otherwise. Titles and headings herein are for convenience only and shall not be
considered in construing the Plan. The words "hereof," "hereunder", and other
similar compounds of the word "here" shall mean and refer to the entire Plan and
not to any particular provision or Section.


9.10 Taxes


Any taxes imposed on Plan benefits shall be the sole responsibility of the
Participant or Beneficiary. The Company shall deduct from Plan benefits any
federal taxes, state taxes, local taxes, or other taxes required to be withheld.
The Company shall, unless the plan administrator elects otherwise, withhold such
taxes at the applicable flat rate percentage. The Company shall also deduct from
any payment of Compensation, including any cash incentive payments, on the date
such payment would have been made if not deferred under this Plan Social
Security and Medicare taxes or other taxes required to be withheld on such date.


9.11 Non-Assignabilty


Unless otherwise required by law, and prior to distribution to a Participant or
Beneficiary, Plan benefits shall not be subject to assignment, transfer, sale,
pledge, encumbrance, alienation, or charge by such Participant or Beneficiary,
and any attempt to do so shall be void. Plan benefits shall not be liable for or
subject to garnishment, attachment, execution, or levy, or liable for or subject
to the debts, contracts, or liabilities of the Participant or Beneficiary;
provided, however, that the Company may offset from the payment of any Plan
benefits to a Participant or Beneficiary amounts owed by the Participant to an
Employer.


9.12 Claims Procedure


If a Participant or Beneficiary ("claimant") does not receive the benefits which
the claimant believes he or she is entitled to receive under the Plan, the
claimant may file a claim for benefits with the Chief Human Resources and
Administration Officer (or his or her delegate). All claims must be made in
writing and must be signed by the claimant. If the claimant does not furnish
sufficient information to determine the validity of the claim, the Chief Human
Resources and Administration Officer (or his or her delegate) will indicate to
the claimant any additional information which is required.


Each claim will be approved or disapproved by the Chief Human Resources and
Administration Officer (or his or her delegate) within 90 days following receipt
of the information necessary to process the claim. In the event the Chief Human
Resources and Administration Officer (or his or her delegate) denies a claim for
benefits in whole or in part, the Chief Human Resources and Administration
Officer (or his or her

23
 

 
delegate) will notify the claimant in writing of the denial of the claim. Such
notice by the Chief Human Resources and Administration Officer (or his or her
delegate) will also set forth, in a manner calculated to be understood by the
claimant, the specific reasons for such denial, the specific Plan provisions on
which the denial is based, a description of any additional material or
information necessary to perfect the claim with an explanation of why such
material or information is necessary, and an explanation of the Plan's claim
review procedure as set forth below. If no action is taken by the Chief Human
Resources and Administration Officer (or his or her delegate) on or a claim
within 90 days, the claim will be deemed to be denied for purposes of the review
procedure below.


A claimant may appeal a denial of his or her claim by requesting a review of the
decision by the plan administrator. An appeal must be submitted in writing
within six months after the denial and must (i) request a review of the claim
for benefits under the Plan, (ii) set forth all the grounds upon which the
claimant's request for review is based and any facts in support thereof, and
(iii) set forth any issues or comments which the claimant deems pertinent to the
appeal.


The plan administrator will make a full and fair review of each appeal and any
written materials submitted in connection with the appeal. The plan
administrator will act upon each appeal within 60 days after receipt thereof,
unless special circumstances require an extension of the time for processing, in
which case a decision will be rendered as soon as possible but not later than
120 days after the appeal is received. The claimant will be given the
opportunity to review pertinent documents or materials upon submission of a
written request to the plan administrator, provided the plan administrator finds
the requested documents or materials pertinent to the appeal. On the basis of
its review, the plan administrator will make an independent determination of the
claimant's eligibility for benefits under the Plan.


The decision of the plan administrator on any claim for benefits will be final
and conclusive upon all parties thereto. In the event the plan administrator
denies an appeal in whole or in part, the plan administrator will give written
notice of the decision to the claimant, which notice will set forth, in a manner
calculated to be understood by the claimant, the specific reasons for such
denial and specific reference to the pertinent Plan provisions on which the
decision was based.

24






ARTICLE TEN


SECTION 409A TRANSITION RELIEF


10.01   Priority over Other Provisions 


The provisions set forth in this Article will supersede any conflicting
provisions of the Plan.


10.02 Cancellation of Deferrals and Termination of Participation 


Any amount subject to Code section 409A paid to a Participant during 2005 that
would otherwise violate the requirements of Code section 409A(a)(2), (3), or (4)
will be treated as a distribution in termination of the Participant’s
participation in the Plan or a cancellation of the Participant's deferral
election. The amounts subject to termination or cancellation will be includible
in the Participant’s income in the calendar year 2005. This paragraph applies to
(i) payments in 2005 to a specified employee, as that term is defined in Code
section 409A(a)(2)(B)(i), within six months after the date of the Participant’s
separation from service, as that term is defined by the Secretary; (ii) payments
in 2005 pursuant to the election of an alternate form of payment under Section
7.04; and (iii) any other payments in 2005 otherwise in violation of Code
section 409A(a)(2), (3), or (4).


10.03 Change in Payment Elections or Conditions on or Before December 31, 2006 


With respect to amounts subject to Code section 409A, a Participant may make a
new payment election on or before December 31, 2006, as permitted by the
preamble to the Proposed Regulations; and the election will not be treated as a
change in the timing and form of payment under Code section 409A(a)(4) or an
acceleration of a payment under Code section 409A(a)(3); provided, however, that
a Participant cannot in 2006 change payment elections with respect to payments
that the Participant would otherwise receive in 2006, or to cause payments to be
made in 2006. Any election made by a Participant on or before December 31, 2006
(including an election made before January 1, 2005) that applies to an amount
accrued under the Plan subject to Code section 409A will be treated as a new
election under this paragraph unless an election in 2006 would apply to amounts
that otherwise would be payable in 2006.

25




Exhibit A
Examples of Mirror Company Matching Contribution


 
Example One:
 
 
(a)
Gross Compensation
250,000
 
(b)
401(a)(17) Compensation
220,000
 
(c)
Incentive Compensation
50,000
 
(d)
Mirror Plan Election for Compensation below 401(a)(17)
5.00%
 
(e)
Mirror Plan Election for Compensation above 401(a)(17)
10.00%
 
(f)
Mirror Plan Election for Incentive Compensation below 401(a)(17)
5.00%
 
(g)
Mirror Plan Election for Incentive Compensation above 401(a)(17)
5.00%
 
(h)
Match Percentage
0.50
 
 
   
 
Post 2005 FORMULA
 
 
 
 
(i)
Mirror Plan calculated deferrals for compensation below 401(a)(17):
((b)-(c))*(d)
8,500
 
(j)
Mirror Plan calculated deferrals for Incentive Compensation: (c)*(f)
2,500
 
(k)
Mirror Plan calculated deferrals for compensation above 401(a)(17):
((a)-(b))*(e)
3,000
 
(l)
Lesser or Gross Compensation or 401(a)(17) Compensation minus Mirror Plan
calculated deferrals for compensation below 401(a)(17) times 6%: If (a)<(b) then
((a)-(i)-(j))*.06, if (a)>(b) then (b)-(i)-(j)*.06
12,540
 
(m)
equals total calculated deferral amount: (i)+(j)+(k)+(l)
26,540
 
(n)
Lesser of calculated percentage or 6% of gross comp: If (w)/(a)<6% then
(a)*(m)/(a), if (m)/(a)>6% then (a)*6%
15,000
 
(o)
Times match rate: (n)*(h)
 
7,500
(p)
LESS
 
 
(q)
401(a)(17) Compensation minus Mirror Plan calculated deferrals for compensation
below 401(a)(17) times 6%: (l)
12,540
 
(r)
Times match rate: (q)*(h)
 
6,270
Total Mirror Plan contributions new formula: (o)-(r)
1,230




26




Exhibit A
Examples of Mirror Company Matching Contribution
 
Example Two:
 
 
(a)
Gross Compensation
150,000
 
(b)
401(a)(17) Compensation
220,000
 
(c)
Incentive Compensation
20,000
 
(d)
Mirror Plan Election for Compensation below 401(a)(17)
3.00%
 
(e)
Mirror Plan Election for Compensation above 401(a)(17)
0.00%
 
(f)
Mirror Plan Election for Incentive Compensation below 401(a)(17)
1.00%
 
(g)
Mirror Plan Election for Incentive Compensation above 401(a)(17)
0.00%
 
(h)
Match Percentage
0.50
 
 
   
 
Post 2005 FORMULA
 
 
 
 
(i)
Mirror Plan calculated deferrals for compensation below 401(a)(17):
((a)-(c))*(d)
3,900
 
(j)
Mirror Plan calculated deferrals for Incentive Compensation: (c)*(f)
200
 
(k)
Mirror Plan calculated deferrals for compensation above 401(a)(17):
((a)-(b))*(e)
0
 
(l)
Lesser or Gross Compensation or 401(a)(17) Compensation minus Mirror Plan
calculated deferrals for compensation below 401(a)(17) times 6%: If (a)<(b) then
((a)-(i)-(j))*.06, if (a)>(b) then (b)-(i)-(j)*.06
8,754
 
(m)
equals total calculated deferral amount: (i)+(j)+(k)+(l)
12,854
 
(n)
Lesser of calculated percentage or 6% of gross comp: If (w)/(a)<6% then
(a)*(m)/(a), if (m)/(a)>6% then (a)*6%
9,000
 
(o)
Times match rate: (n)*(h)
 
4,500
(p)
LESS
 
 
(q)
401(a)(17) Compensation minus Mirror Plan calculated deferrals for compensation
below 401(a)(17) times 6%: (l)
8,754
 
(r)
Times match rate: (q)*(h)
 
4,377
Total Mirror Plan contributions new formula: (o)-(r)
123


27




Exhibit A
Examples of Mirror Company Matching Contribution
 
Example Three:
 
 
(a)
Gross Compensation
2,000,000
 
(b)
401(a)(17) Compensation
220,000
 
(c)
Incentive Compensation
300,000
 
(d)
Mirror Plan Election for Compensation below 401(a)(17)
3.00%
 
(e)
Mirror Plan Election for Compensation above 401(a)(17)
5.00%
 
(f)
Mirror Plan Election for Incentive Compensation below 401(a)(17)
0.00%
 
(g)
Mirror Plan Election for Incentive Compensation above 401(a)(17)
10.00%
 
(h)
Match Percentage
0.50
 
 
   
 
Post 2005 FORMULA
 
 
 
 
(i)
Mirror Plan calculated deferrals for compensation below 401(a)(17):
((b)-(c))*(e)
6,600
 
(j)
Mirror Plan calculated deferrals for Incentive Compensation: (c)*(g)
30,000
 
(k)
Mirror Plan calculated deferrals for compensation above 401(a)(17):
((a)-(b)-(c))*(e)
74,000
 
(l)
Lesser of Gross Compensation or 401(a)(17) Compensation minus Mirror Plan
calculated deferrals for compensation below 401(a)(17) times 6%: If (a)<(b) then
((a)-(i))*.06, if (a)>(b) then (b)-(i)*.06
12,804
 
(m)
equals total calculated deferral amount: (i)+(j)+(k)+(l)
123,404
 
(n)
Lesser of calculated percentage or 6% of gross comp: If (w)/(a)<6% then
(a)*(m)/(a), if (m)/(a)>6% then (a)*6%
120,000
 
(o)
Times match rate: (n)*(h)
 
60,000
(p)
LESS
 
 
(q)
401(a)(17) Compensation minus Mirror Plan calculated deferrals for compensation
below 401(a)(17) times 6%: (l)
12,804
 
(r)
Times match rate: (q)*(h)
 
6,402
Total Mirror Plan contributions new formula: (o)-(r)
53,598
       
Note: If a participant hits the compensation limit before his incentive
compensation is paid (as in the above example), the formula is changed to use
the appropriate percentage election and so that the deferrals on the Incentive
Compensation do not reduce the compensation used in the Savings Plan.


28




Exhibit A
Examples of Mirror Company Matching Contribution
 
Example Four:
 
 
(a)
Gross Compensation
450,000
 
(b)
401(a)(17) Compensation
220,000
 
(c)
Incentive Compensation
50,000
 
(d)
Mirror Plan Election for Compensation below 401(a)(17)
6.00%
 
(e)
Mirror Plan Election for Compensation above 401(a)(17)
6.00%
 
(f)
Mirror Plan Election for Incentive Compensation below 401(a)(17)
6.00%
 
(g)
Mirror Plan Election for Incentive Compensation above 401(a)(17)
0.00%
 
(h)
Match Percentage
0.50
 
 
   
 
Post 2005 FORMULA
 
 
 
 
(i)
Mirror Plan calculated deferrals for compensation below 401(a)(17):
((b)-(c))*(d)
10,200
 
(j)
Mirror Plan calculated deferrals for Incentive Compensation: (c)*(f)
3,000
 
(k)
Mirror Plan calculated deferrals for compensation above 401(a)(17):
((a)-(b))*(e)
13,800
 
(l)
Lesser or Gross Compensation or 401(a)(17) Compensation minus Mirror Plan
calculated deferrals for compensation below 401(a)(17) times 6%: If (a)<(b) then
((a)-(i)-(j))*.06, if (a)>(b) then (b)-(i)-(j)*.06
12,408
 
(m)
equals total calculated deferral amount: (i)+(j)+(k)+(l)
39,408
 
(n)
Lesser of calculated percentage or 6% of gross comp: If (w)/(a)<6% then
(a)*(m)/(a), if (m)/(a)>6% then (a)*6%
27,000
 
(o)
Times match rate: (n)*(h)
 
13,500
(p)
LESS
 
 
(q)
401(a)(17) Compensation minus Mirror Plan calculated deferrals for compensation
below 401(a)(17) times 6%: (l)
12,408
 
(r)
Times match rate: (q)*(h)
 
6,204
Total Mirror Plan contributions new formula: (o)-(r)
7,296




29




Exhibit A
Examples of Mirror Company Matching Contribution
 
Example Five:
 
 
(a)
Gross Compensation
150,000
 
(b)
401(a)(17) Compensation
220,000
 
(c)
Incentive Compensation
50,000
 
(d)
Mirror Plan Election for Compensation below 401(a)(17)
1.00%
 
(e)
Mirror Plan Election for Compensation above 401(a)(17)
0.00%
 
(f)
Mirror Plan Election for Incentive Compensation below 401(a)(17)
1.00%
 
(g)
Mirror Plan Election for Incentive Compensation above 401(a)(17)
0.00%
 
(h)
Match Percentage
0.50
 
 
   
 
Post 2005 FORMULA
 
 
 
 
(i)
Mirror Plan calculated deferrals for compensation below 401(a)(17):
((a)-(c))*(d)
1,000
 
(j)
Mirror Plan calculated deferrals for Incentive Compensation: (c)*(f)
500
 
(k)
Mirror Plan calculated deferrals for compensation above 401(a)(17):
((a)-(b))*(e)
0
 
(l)
Lesser or Gross Compensation or 401(a)(17) Compensation minus Mirror Plan
calculated deferrals for compensation below 401(a)(17) times 6%: If (a)<(b) then
((a)-(i)-(j))*.06, if (a)>(b) then (b)-(i)-(j)*.06
8,910
 
(m)
equals total calculated deferral amount: (i)+(j)+(k)+(l)
10,410
 
(n)
Lesser of calculated percentage or 6% of gross comp: If (w)/(a)<6% then
(a)*(m)/(a), if (m)/(a)>6% then (a)*6%
9,000
 
(o)
Times match rate: (n)*(h)
 
4,500
(p)
LESS
 
 
(q)
401(a)(17) Compensation minus Mirror Plan calculated deferrals for compensation
below 401(a)(17) times 6%: (l)
8,910
 
(r)
Times match rate: (q)*(h)
 
4,455
Total Mirror Plan contributions new formula: (o)-(r)
45


30




Exhibit A
Examples of Mirror Company Matching Contribution
 
Example Six:
 
 
(a)
Gross Compensation
150,000
 
(b)
401(a)(17) Compensation
220,000
 
(c)
Incentive Compensation
50,000
 
(d)
Mirror Plan Election for Compensation below 401(a)(17)
4.00%
 
(e)
Mirror Plan Election for Compensation above 401(a)(17)
0.00%
 
(f)
Mirror Plan Election for Incentive Compensation below 401(a)(17)
0.00%
 
(g)
Mirror Plan Election for Incentive Compensation above 401(a)(17)
0.00%
 
(h)
Match Percentage
0.50
 
 
   
 
Post 2005 FORMULA
 
 
 
 
(i)
Mirror Plan calculated deferrals for compensation below 401(a)(17):
((a)-(c))*(d)
4,000
 
(j)
Mirror Plan calculated deferrals for Incentive Compensation: (c)*(f)
0
 
(k)
Mirror Plan calculated deferrals for compensation above 401(a)(17):
((a)-(b))*(e)
0
 
(l)
Lesser or Gross Compensation or 401(a)(17) Compensation minus Mirror Plan
calculated deferrals for compensation below 401(a)(17) times 6%: If (a)<(b) then
((a)-(i)-(j))*.06, if (a)>(b) then (b)-(i)-(j)*.06
8,760
 
(m)
equals total calculated deferral amount: (i)+(j)+(k)+(l)
12,760
 
(n)
Lesser of calculated percentage or 6% of gross comp: If (w)/(a)<6% then
(a)*(m)/(a), if (m)/(a)>6% then (a)*6%
9,000
 
(o)
Times match rate: (n)*(h)
 
4,500
(p)
LESS
 
 
(q)
401(a)(17) Compensation minus Mirror Plan calculated deferrals for compensation
below 401(a)(17) times 6%: (l)
8,760
 
(r)
Times match rate: (q)*(h)
 
4,380
Total Mirror Plan contributions new formula: (o)-(r)
120




31




Exhibit A
Examples of Mirror Company Matching Contribution
 
Example Seven:
 
 
(a)
Gross Compensation
150,000
 
(b)
401(a)(17) Compensation
220,000
 
(c)
Incentive Compensation
50,000
 
(d)
Mirror Plan Election for Compensation below 401(a)(17)
2.00%
 
(e)
Mirror Plan Election for Compensation above 401(a)(17)
0.00%
 
(f)
Mirror Plan Election for Incentive Compensation below 401(a)(17)
6.00%
 
(g)
Mirror Plan Election for Incentive Compensation above 401(a)(17)
0.00%
 
(h)
Match Percentage
0.50
 
 
   
 
Post 2005 FORMULA
 
 
 
 
(i)
Mirror Plan calculated deferrals for compensation below 401(a)(17):
((a)-(c))*(d)
2,000
 
(j)
Mirror Plan calculated deferrals for Incentive Compensation: (c)*(f)
3,000
 
(k)
Mirror Plan calculated deferrals for compensation above 401(a)(17):
((a)-(b))*(e)
0
 
(l)
Lesser or Gross Compensation or 401(a)(17) Compensation minus Mirror Plan
calculated deferrals for compensation below 401(a)(17) times 6%: If (a)<(b) then
((a)-(i)-(j))*.06, if (a)>(b) then (b)-(i)-(j)*.06
8,700
 
(m)
equals total calculated deferral amount: (i)+(j)+(k)+(l)
13,700
 
(n)
Lesser of calculated percentage or 6% of gross comp: If (w)/(a)<6% then
(a)*(m)/(a), if (m)/(a)>6% then (a)*6%
9,000
 
(o)
Times match rate: (n)*(h)
 
4,500
(p)
LESS
 
 
(q)
401(a)(17) Compensation minus Mirror Plan calculated deferrals for compensation
below 401(a)(17) times 6%: (l)
8,700
 
(r)
Times match rate: (q)*(h)
 
4,350
Total Mirror Plan contributions new formula: (o)-(r)
150




32




Exhibit A
Examples of Mirror Company Matching Contribution
 
Example Eight:
 
 
(a)
Gross Compensation
200,000
 
(b)
401(a)(17) Compensation
220,000
 
(c)
Incentive Compensation
50,000
 
(d)
Mirror Plan Election for Compensation below 401(a)(17)
1.00%
 
(e)
Mirror Plan Election for Compensation above 401(a)(17)
0.00%
 
(f)
Mirror Plan Election for Incentive Compensation below 401(a)(17)
1.00%
 
(g)
Mirror Plan Election for Incentive Compensation above 401(a)(17)
0.00%
 
(h)
Match Percentage
0.50
 
 
   
 
Post 2005 FORMULA
 
 
 
 
(i)
Mirror Plan calculated deferrals for compensation below 401(a)(17):
((a)-(c))*(d)
1,500
 
(j)
Mirror Plan calculated deferrals for Incentive Compensation: (c)*(f)
500
 
(k)
Mirror Plan calculated deferrals for compensation above 401(a)(17):
((a)-(b))*(e)
0
 
(l)
Lesser or Gross Compensation or 401(a)(17) Compensation minus Mirror Plan
calculated deferrals for compensation below 401(a)(17) times 6%: If (a)<(b) then
((a)-(i)-(j))*.06, if (a)>(b) then (b)-(i)-(j)*.06
11,880
 
(m)
equals total calculated deferral amount: (i)+(j)+(k)+(l)
13,880
 
(n)
Lesser of calculated percentage or 6% of gross comp: If (w)/(a)<6% then
(a)*(m)/(a), if (m)/(a)>6% then (a)*6%
12,000
 
(o)
Times match rate: (n)*(h)
 
6,000
(p)
LESS
 
 
(q)
401(a)(17) Compensation minus Mirror Plan calculated deferrals for compensation
below 401(a)(17) times 6%: (l)
11,880
 
(r)
Times match rate: (q)*(h)
 
5,940
Total Mirror Plan contributions new formula: (o)-(r)
60


33




Exhibit A
Examples of Mirror Company Matching Contribution
 
Example Nine:
 
 
(a)
Gross Compensation
450,000
 
(b)
401(a)(17) Compensation
220,000
 
(c)
Incentive Compensation
50,000
 
(d)
Mirror Plan Election for Compensation below 401(a)(17)
14.00%
 
(e)
Mirror Plan Election for Compensation above 401(a)(17)
0.00%
 
(f)
Mirror Plan Election for Incentive Compensation below 401(a)(17)
10.00%
 
(g)
Mirror Plan Election for Incentive Compensation above 401(a)(17)
0.00%
 
(h)
Match Percentage
0.50
 
 
   
 
Post 2005 FORMULA
 
 
 
 
(i)
Mirror Plan calculated deferrals for compensation below 401(a)(17):
((b)-(c))*(d)
23,800
 
(j)
Mirror Plan calculated deferrals for Incentive Compensation: (c)*(f)
5,000
 
(k)
Mirror Plan calculated deferrals for compensation above 401(a)(17):
((a)-(b))*(e)
0
 
(l)
Lesser or Gross Compensation or 401(a)(17) Compensation minus Mirror Plan
calculated deferrals for compensation below 401(a)(17) times 6%: If (a)<(b) then
((a)-(i)-(j))*.06, if (a)>(b) then (b)-(i)-(j)*.06
11,472
 
(m)
equals total calculated deferral amount: (i)+(j)+(k)+(l)
40,272
 
(n)
Lesser of calculated percentage or 6% of gross comp: If (w)/(a)<6% then
(a)*(m)/(a), if (m)/(a)>6% then (a)*6%
27,000
 
(o)
Times match rate: (n)*(h)
 
13,500
(p)
LESS
 
 
(q)
401(a)(17) Compensation minus Mirror Plan calculated deferrals for compensation
below 401(a)(17) times 6%: (l)
11,472
 
(r)
Times match rate: (q)*(h)
 
5,736
Total Mirror Plan contributions new formula: (o)-(r)
7,764


34 




 Appendix A


DOCUMENT HISTORY


This document contains the plans adopted on July 8, 1998 by the J. C. Penney
Company, Inc. Board of Directors effective January 1, 1999 as amended on the
dates and under the authorities noted below:
 
 
December 11, 1998
Human Resources Committee
 

January 1, 1999
Effective Date
 

July 14, 1999
Board of Directors
 

December 10, 1999
Human Resources Committee
 

December 11, 2000
Human Resources Committee
 

 
March 22, 2001
Human Resources and Compensation Committee




 
June 1, 2001
Director of Human Resources




 
October 10, 2001
Human Resources Committee




 
January, 27, 2002
Chief HR and Admin. Officer




 
June 1, 2002
Director of Human Resources




 
November 14, 2006
Human Resources and Compensation Committee




 
February 28, 2007
Human Resources and Compensation Committee

 
 
35
 






SECTION 409A RESOLUTIONS
OF
THE HUMAN RESOURCES AND COMPENSATION COMMITTEE
OF THE
BOARD OF DIRECTORS OF
J. C. PENNEY COMPANY, INC.


WHEREAS, the American Jobs Creation Act of 2004 (the “Act”) amended the Internal
Revenue Code of 1986 to add section 409A governing the inclusion in gross income
of deferred compensation under nonqualified deferred compensation plans,
effective with respect to amounts deferred in taxable years beginning after
December 31, 2004, and in taxable years beginning before January 1, 2005, if the
plan under which the deferral is made is materially modified after October 3,
2004;


WHEREAS, section 409A is a significant departure from existing laws governing
the timing of inclusion in gross income of amounts deferred under nonqualified
deferred compensation plans and sets out broad requirements that nonqualified
deferred compensation plans must meet in order to avoid the current inclusion in
gross income of amounts deferred under such plans;


WHEREAS, the Act provides that the Secretary of the Treasury (the “Secretary”)
will have the authority to prescribe such regulations as are necessary to carry
out the purposes of section 409A and to provide exceptions to certain
requirements of section 409A during the transition period for plans to come into
compliance with section 409A;


WHEREAS, the Secretary to date has issued guidance related to certain
requirements of section 409A and will be issuing further guidance in the form of
final regulations;


WHEREAS, section 409A and the guidance define a nonqualified deferred
compensation plan as a plan that provides for the deferral of compensation and
provide that, with certain exceptions, a deferral of compensation occurs if the
service provider has a legally binding right during a taxable year to
compensation that has not been actually or constructively received and included
in gross income and that, pursuant to the terms of the plan, is payable to the
service provider in a later year;


WHEREAS, section 409A applies to a number of the Company’s arrangements,
including the Supplemental Retirement Program for Management Profit - Sharing
Associates of J. C. Penney Corporation, Inc.; the J. C. Penney Corporation, Inc.
Benefit Restoration Plan; and the J. C. Penney Corporation, Inc. Mirror Savings
Plans I, II, and III (collectively, the “Plans”);


WHEREAS, compensation under the Plans that is subject to section 409A may not be
distributed earlier than (1) separation from service, (2) disability, (3) death,
(4) a specified time or pursuant to a fixed schedule, (5) a change in control
event, or (6) the occurrence of an unforeseeable emergency;
 

WHEREAS, section 409A provides that distributions to officers having annual
compensation greater than $130,000 (adjusted for inflation and limited to 50
employees) may not be made before the date which is six months after the date of
separation from service (or, if earlier, the date of death of the employee);


WHEREAS, section 409A provides that the Plans may not permit the acceleration of
the time or schedule of any payment under the Plans, except as provided in
regulations by the Secretary;


WHEREAS, section 409A and the guidance require that compensation for services
performed during a taxable year may be deferred at the participant’s election
only if the election to defer is made no later than the close of the preceding
taxable year, or at such other time as provided in Treasury regulations, or that
the Plan may specify the time and form of payment no later than the time the
service provider first has a legally binding right to the compensation;


WHEREAS, the requirements of section 409A related to subsequent changes in the
time and form of payment provide that the Plans may allow a subsequent election
to delay the timing or form of distributions only if (1) the plan requires that
such election cannot be effective for at least 12 months after the date on which
the election is made; (2) except in the case of elections relating to
distributions on account of death, disability, or unforeseeable emergency, the
plan requires that the payment with respect to which such election is made be
deferred for a period of not less than 5 years from the date such payment would
otherwise have been paid; and (3) the plan requires that an election related to
a distribution to be made upon a specified time may not be made less than 12
months prior to the date of the first scheduled payment;


WHEREAS, the guidance issued by the Secretary provides that the Plans must be
operated through December 31, 2006, in good faith compliance with the provisions
of section 409A and the guidance and that the Plans must be amended to comply
with the provisions and the regulations thereunder by December 31, 2006; and


WHEREAS, the Secretary has provided for certain relief measures the Plans can
adopt during the transition period for coming into compliance with section 409A;
and the Committee has determined that the Plans need to be amended to provide
for the transition relief set forth in Questions and Answers 19(c) and 20 of
Internal Revenue Service Notice 2005-1, as clarified and extended in the
preamble to the proposed regulations issued on October 4, 2005 (the "Proposed
Regulations").


NOW, THEREFORE, BE IT RESOLVED that the Supplemental Retirement Program for
Management Profit-Sharing Associates of J. C. Penney Corporation, Inc. be, and
it hereby is, amended to add a new Article X at the end thereof to read as
follows, effective as of January 1, 2005;


Article X. Section 409A Transition Relief


(1)  Priority over Other Provisions: The provisions set forth in this Article
will supersede any conflicting provisions of the Plan.
 
2


(2)  Termination of Participation: Any amount subject to Code section 409A paid
to an Eligible Management Associate during 2005 that would otherwise violate the
requirements of Code section 409A(a)(2), (3), or (4) will be treated as a
distribution in termination of the Eligible Management Associate's participation
in the Plan within the meaning of IRS Notice 2005-1, Q&A-20. The amounts subject
to termination will be includible in the Eligible Management Associate's income
in calendar year 2005. This paragraph applies to (i) payments in 2005 to a
specified employee, as that term is defined in Code section 409A(a)(2)(B)(i),
within six months after the date of the Eligible Management Associate's
separation from service, as that term is defined by the Secretary; (ii) payments
in 2005 pursuant to an election under Paragraph (1) of Article V to delay the
commencement of annual benefits; (iii) payments in 2005 pursuant to the election
of the installment option under paragraph (4) of Article V; and (iv) any other
payments in 2005 otherwise in violation of Code section 409A(a)(2), (3) or (4).


(3)  Change in Payment Elections or Conditions on or Before December 31, 2006:
With respect to amounts subject to Code section 409A, an Eligible Management
Associate may make a new payment election on or before December 31, 2006, as
permitted by the preamble to the Proposed Regulations; and the election will not
be treated as a change in the timing and form of payment under Code section
409A(a)(4) or an acceleration of a payment under Code section 409A(a)(3);
provided, however, that an Eligible Management Associate cannot in 2006 change a
payment election with respect to payments that the Eligible Management Associate
would otherwise receive in 2006, or cause payments to be made in 2006. Any
election made by an Eligible Management Associate on or before December 31, 2006
(including an election made before January 1, 2005) that applies to an amount
accrued under the Plan subject to Code section 409A will be treated as a new
election under this paragraph unless an election in 2006 would apply to amounts
that otherwise would be payable in 2006.


RESOLVED that the J. C. Penney Corporation, Inc. Benefit Restoration Plan be,
and it hereby is, amended to add a new Article X at the end there of to read as
follows, effective as of January 1, 2005:


Article X. Section 409A Transition Relief


(1)  Priority over Other Provisions: The provisions set forth in this Article
will supersede any conflicting provisions of the Plan.
 
(2)  Termination of Participation: Any amount subject to Code section 409A paid
to a Participant during 2005 that would otherwise violate the requirements of
Code section 409A(a)(2), (3), or (4) will be treated as a distribution in
termination of the Participant’s participation in the Plan within the meaning of
IRS Notice 2005-1, Q&A-20. The amounts subject to termination will be includible
in the Participant’s income in calendar year 2005. This paragraph applies to (i)
payments in
 
3


 
2005 to a specified employee, as that term is defined in Code section
409A(a)(2)(B)(i), within six months after the date of the Participant’s
separation from service, as that term is defined by the Secretary; (ii) payments
in 2005 pursuant to the election of the installment option under paragraph (3)
of Article V; and (iii) any other payments in 2005 otherwise in violation of
Code section 409A(a)(2), (3), or (4).


(3)  Change in Payment Elections or Conditions on or Before December 31, 2006:
With respect to amounts subject to Code section 409A, a Participant may make a
new payment election on or before December 31, 2006, as permitted by the
preamble to the Proposed Regulations; and the election will not be treated as a
change in the timing and form of payment under Code section 409A(a)(4) or an
acceleration of a payment under Code section 409A(a)(3); provided, however, that
a participant cannot in 2006 change payment elections with respect to payments
that the Participant would otherwise receive in 2006, or cause payments to be
made in 2006. Any election made by a Participant on or before December 31, 2006
(including an election made before January 1, 2005) that applies to an amount
accrued under the Plan subject to Code section 409A will be treated as a new
election under this paragraph unless an election in 2006 would apply to amounts
that otherwise would be payable in 2006.


    RESOLVED that, the J. C. Penney Corporation, Inc. Mirror Savings Plans I,
II, and III be, and they hereby are, amended to add a new Article Ten to read as
follows, effective as of January 1, 2005:


ARTICLE TEN


SECTION 409A TRANSITION RELIEF



10.01  
 Priority over Other Provisions 



The provisions set forth in this Article will supersede any conflicting
provisions of the Plan.


10.02 Cancellation of Deferrals and Termination of Participation 


Any amount subject to Code section 409A paid to a Participant during 2005 that
would otherwise violate the requirements of Code section 409A(a)(2), (3), or (4)
will be treated as a distribution in termination of the Participant’s
participation in the Plan or a cancellation of the Participant's deferral
election. The amounts subject to termination or cancellation will be includible
in the Participant’s income in the calendar year 2005. This paragraph applies to
(i) payments in 2005 to a specified employee, as that term is defined in Code
section 409A(a)(2)(B)(i), within six months after the date of the Participant’s
separation from service, as that term is defined by the Secretary; (ii) payments
in 2005 pursuant to the election of an alternate form of payment under Section
7.04; and
 
4


 
(iii) any other payments in 2005 otherwise in violation of Code section
409A(a)(2), (3), or (4).



 
10.03
Change in Payment Elections or Conditions on or Before December 31, 2006 



With respect to amounts subject to Code section 409A, a Participant may make a
new payment election on or before December 31, 2006, as permitted by the
preamble to the Proposed Regulations; and the election will not be treated as a
change in the timing and form of payment under Code section 409A(a)(4) or an
acceleration of a payment under Code section 409A(a)(3); provided, however, that
a participant cannot in 2006 change payment elections with respect to payments
that the Participant would otherwise receive in 2006, or to cause payments to be
made in 2006. Any election made by a Participant on or before December 31, 2006
(including an election made before January 1, 2005) that applies to an amount
accrued under the Plan subject to Code section 409A will be treated as a new
election under this paragraph unless an election in 2006 would apply to amounts
that otherwise would be payable in 2006.


and;


RESOLVED that the officers of the Company and its counsel be, and each of them
hereby is, authorized to take all such further action, and to execute and
deliver all such further instruments and documents, in the name and on behalf of
the Company, and under its corporate seal or otherwise, and to pay all such
expenses as shall in their judgment be necessary, proper, or advisable in order
fully to carry out the intent and effectuate the purposes of the foregoing
resolutions and each of them.
 
 
 
 
 
 
5